     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 1 of 77



                 UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION          RECEIVED
BETTY HEAD as Administrator                                    MU FEB 214 P 2: 20
of the Estate of BILLY LEE THORNTON,Jr.,                      CID   rt    HACKETT, CIA •
Deceased; JEFFERY RUST as Administrator                                  TRICT COURT
                                                                         - '3TR1CT ALA
of the Estate of RYAN RUST,Deceased;
THERESA HOLMES,as Administrator of the
Estate of MATTHEW HOLMES,Deceased;
and JERI FORD,as Administrator of the
Estate ofPAUL FORD,Deceased,                         No.:    SO -&         13-2. -
             Plaintiff,                              PLAINTIFFS DEMAND
v.                                                   A JURY TRIAL

JEFFERSON DUNN;RUTH NAGLICH;
CYNTHIA STEWART;BRADRICK FILES;
JIMMY PATRICK; WARDEN DOE I; LEON
BOLLING; MHM CORRECTIONAL
SERVICES,INC., a.k.a. MHM
CORRECTIONAL SERVICES,LLC,a.k.a.
MHM HEALTH PROFESSIONALS,INC.,
a.k.a. MHM HEALTH PROFESSIONALS,
LLC; WEXFORD HEALTH SOURCES,
INC.; and JOHN DOES I- XVI,

             Defendants.

                             COMPLAINT AT LAW

      NOW COME the Plaintiffs, BETTY HEAD,as Administratrix ofthe Estate of Billy

Thornton, Deceased; JEFFERY RUST as Administrator of the Estate of RYAN RUST,

Deceased; THERESA HOLMES, as Administratrix of the Estate of MATTHEW HOLMES,

Deceased, and JERI FORD, as Administratrix of the Estate ofPAUL FORD, Deceased, by

and through their attorneys, and for Plaintiffs Complaint at Law against Defendants

JEFFERSON DUNN, RUTH NAGLICH, CYNTHIA STEWART, BRADRICK FILES,

JIMMY PATRICK, LEON BOLLING, WARDEN DOE I, MHM CORRECTIONAL



                                           1
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 2 of 77



SERVICES, INC., WEXFORD HEALTH SOURCES, INC., and, JOHN DOES I-XVI,

pleading hypothetically and in the alternative, states as follows:


                                      JURY DEMAND

       1.      Plaintiffs hereby demand a trial by jury on each and every count plead in

this instant Complaint at Law.


                                 JURISDICTION AND VENUE

       2.      This Court hasjurisdiction over federal questions pursuant to 28 U.S.C. §1331

and over deprivations of constitutional rights pursuant to 28 U.S.C. §1343.

       3.      Pursuant to 28 U.S.C. §1367(a), this Court has supplemental jurisdiction over

the state law claims, since these claims are so related to the claims in the §1983 action that

they form part ofthe same case and controversy.

       4.      Venue is proper in this Court under 28 U.S.C. §1391(b) because all

defendants are residents ofthe state ofAlabama,and multiple defendants reside in the Middle

District of Alabama. Moreover, a substantial part of the events giving rise to this action

occurred in the Middle District of Alabama.

                                       THE PARTIES


       5.      At all relevant times, Plaintiff BETTY HEAD,the mother of decedent Billy

Lee Thornton, Jr., was a citizen ofthe United States and a resident of Tuscaloosa, Alabama.

       6.      Plaintiff BETTY HEAD is the Administrator ofthe estate of her deceased son,

Billy Thornton.

       7.      At the time of his death, Billy Thornton was a citizen ofthe United States and

a resident of Escambia County, Alabama.



                                                 2
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 3 of 77



       8.      At all relevant times, Plaintiff JEFFERY RUST,the father of decedent Ryan

Rust, was a citizen ofthe United States and a resident of Daphne, Alabama.

       9.      Plaintiff JEFF RUST is the Administrator of the estate of his deceased son,

Ryan Rust.

       10.     At the time of his death, Ryan Rust was a citizen of the United States and a

resident of Escarnbia County, Alabama.

        11.    At all relevant times, plaintiff THERESA HOLMES,the mother of decedent

Matthew Holmes,was a citizen ofthe United States and a resident ofSmiths Station, Alabama.

       12.     Plaintiff THERESA HOLMES is the Administrator of the estate of her

deceased son, Matthew Holmes.

       13.     At the time of his death, Matthew Holmes was a citizen of the United States

and a resident of Limestone County, Alabama.

       14.     At all relevant times, Plaintiff JERI FORD, the life partner of decedent Paul

Ford, was a citizen ofthe United States and a resident of Talladega.

       15.     Plaintiff JERI FORD is the Administrator of the estate of her deceased life

partner, Paul Ford.

       16.     At the time of his death, Paul Ford was a citizen of the United States and a

resident of Montgomery County, Alabama.

       17.     At all relevant tirnes, Defendant JEFFERSON DUNN ("Dune), sued in his

individual capacity, was the Commissioner of the Alabama Department of Corrections

(ADOC").




                                                3
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 4 of 77




        18.    IM all relevant rimesmwil, Defendant RUTH NAGLICH ("Naglich") sued in
her individual capacity, was the Associate Commissioner of Health Services of the Alabama

Department of Corrections("ADOC").

       19.     At all relevant times, Defendant, CYNTHIA STEWART("Stewart"), sued in

her individual capacity, was the Warden of Alabama's William C. Holman Correctional

Facility ("Holman"), located in Escambia County, Alabama.

       20.     As warden of the Holman Correctional Facility, Warden STEWART was

responsible for the daily functioning and administration of Holman, including the safe,

secure, and humane treatment of all prisoners incarcerated there.

       21.     At all relevant times, Defendant, BRADRICK FILES ("Files"), sued in his

individual capacity, was a Warden of Limestone Correctional Facility, located in Harvest,

County of Limestone, Alabama.

       22.     As a warden of the Limestone Correctional Facility, Warden FILES was

responsible for the daily functioning and administration of Limestone, including the safe,

secure, and humane treatment of all prisoners incarcerated there.

       23.     At all relevant times, Defendant, JIMMY PATRICK ("Patrick"), sued in his

individual capacity, was a Warden of Limestone Correctional Facility, located in Harvest,

County of Limestone, Alabama.

       24.     As a warden of the Limestone Correctional Facility, Warden PATRICK was

responsible for the daily functioning and administration of Limestone, including the safe,

secure, and humane treatment of all prisoners incarcerated there.




                                                4
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 5 of 77




       25.     At all relevant times, Defendant, WARDEN DOE I ("Warden Doe I"), sued

in his individual capacity, was a Warden of Limestone Correctional Facility, located in

Harvest, County of Limestone, Alabama.

       26.     As a warden of the Limestone Correctional Facility, WARDEN DOE I was

responsible for the daily functioning and administration of Limestone, including the safe,

secure, and humane treatment of all prisoners incarcerated there.

       27.     At all relevant times, Defendant, LEON BOLLING ("Bolling"), sued in his

individual capacity, was the Warden of Alabama's Kilby Correctional Facility.

       28.     As warden of the Kilby Correctional Facility, Warden BOLLING was

responsible for the daily functioning and administration of Kilby, including the safe, secure,

and humane treatment of all prisoners incarcerated there.

       29.     At all relevant times, Defendants JOHN DOE I, II, III, and IV were

correctional officers, employed by Holman Correctional Facility by and through Warden

STEWART.

       30.     At all relevant times, when Defendants JOHN DOE I, II, III, and IV were

engaging in the complained of conduct herein, they were acting under color of law and in

the course oftheir employment as Holman correctional officers.

       31.     At all relevant times, Defendants JOHN DOE V and VI were correctional

officers, employed by Limestone Correctional Facility by and through Warden FILES,and/or

PATRICK,and/or WARDEN DOE I.

       32.     At all relevant times, when Defendants JOHN DOE. V and VI were engaging

in the complained of conduct herein, they were acting under color of law and in the course

oftheir employment as Limestone correctional officers.



                                                5
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 6 of 77



       33.     At all relevant times, Defendants JOHN DOE VII and VIII were correctional

officers, employed by Kilby Correctional Facility by and through Warden BOLLING.

       34.     At all relevant times, when Defendants JOHN DOE VII and VIII were

engaging in the complained of conduct herein, they were acting under color of law and in

the course oftheir employment as Kilby correctional officers.

       35.     At all relevant times, Defendant MHM CORRECTIONAL SERVICES,INC.

("MHM")was a corporation licensed and organized under the laws ofthe state of Virginia.

       36.     At all relevant times, Defendant MHM operated a registered office located in

the city of Montgomery, County of Montgomery, Alabama.

       37.     At all relevant times, Defendant WEXFORD HEALTH SOURCES, INC.

("Wexford) was a corporation licensed and organized under the laws ofthe state of Florida.

       38.     At all relevant times, Defendant WEXFORD operated a registered office

located in the city of Montgomery, County of Montgomery, Alabama.

       39.     At all relevant tirnes until mid-2018, Defendant MHM contracted with the

Alabama Department of Corrections, the Holman, Limestone, and Kilby Correctional

Facilities, and Wardens STEWART,FILES,PATRICK, WARDEN DOE I, and BOLLING,

to administer, refer, and approve medical care and treatment for inmates in the custody of

Wardens STEWART, FILES, PATRICK, WARDEN DOE I, and BOLLING and the

Holman, Limestone, and Kilby Correctional Facilities.

       40.    Defendants JOHN DOE IX and X were, at all relevant times, employees

and/or agents of Defendant MHM,and at all times were acting within the course and scope

oftheir employment.




                                               6
        Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 7 of 77




         41.   At all relevant times from mid-2018 to the present, Defendant WEXFORD

contracted with the Alabama Department of Corrections, the Holman, Limestone, and Kilby

Correctional Facilities, and Wardens STEWART,FILES,PATRICK,WARDEN DOE I, and

BOLLING to administer, refer, and approve medical care and treatment for inmates in the

custody of Wardens STEWART,FILES,PATRICK,WARDEN DOE I, and BOLLING,and

the Holman, Limestone, and Kilby Correctional Facilities.

         42.   Defendants JOHN DOE XI,XII, XIII, XIV,XV,and XVI were, at all relevant

times, employees and/or agents ofDefendant WEXFORD,and at all times were acting within

the course and scope oftheir employment.


                            FACTS COMMON TO ALL COUNTS'

    A. Alabama Department of Corrections Mental Health Care Structure

         43.   At all relevant times, Defendant Dunn served as the Commissioner of the

Alabama Department of Corrections, overseeing the Department's vital functions, including

prisoner treatment.

         44.   At all relevant timesj 1Nw2]Defendant Naglich served as ADOC's Associate

Commissioner for Health Services, heading the Office of Health Services("OHS"), which is

responsible for overseeing the provision of both medical and mental-health care to prisoners.

         45.   Until mid-2018, Defendant MHM was ADOC's contractor for mental health

care.




       1 Counsel for Plaintiffs are developing a record and analyzing prevailing legal
precedent regarding a potential damages-class certification. Plaintiffs reserve the tight to
move the Court to certify a damages class at the appropriate time, if at all.
                                               7
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 8 of 77




        46.    From mid-2018 to the present,Defendant Wexford was ADOC's contractor for

mental health care.

        47.     At all relevant times, under the mental-health contracts between ADOC's

Office of Health Services and MHM,followed by WEXFORD,OHS had access to MHM and

WEXFORD's internal documents and records, and MHM and WEXFORD were obligated to

send reports, like monthly operating reports and annual contract compliance reports, to the

Office of Health Services.

        48.    At all relevant times, Defendant Naglich was in charge of contract monitoring

and exercising oversight of MHM's and WEXFORD's provision of services.

    B. Failures by the Alabama Department of Corrections to Provide Adequate
       Mental Health Care to Inmates

        49.    In June 2017, the Middle District of Alabama issued a liability opinion in the

Braggs v. Dunn litigation in which it found that ADOC's mental-health care for prisoners in

its custody was "[simply put...horrendously inadequate" and violated the Eighth

Amendment. Braggs v. Dunn,257 F. Supp. 3d 1171, 1267(M.D. Ala. June 27, 2017).

        50.    More specifically, the Middle District of Alabama found that "ADOC's

inadequate crisis care and long-term suicide-prevention measures have created a substantial

risk of serious harm, including self-harm, suicide, and continued pain and suffering." Id. at

1220.

        51.    The serious deficiencies identified by the Court included ADOC's failure to

properly identify and classify prisoners with mental illness, inadequate treatment panning,

inadequate psychotherapy, failure to provide crisis care to those who needed it, placement of

prisoners in crisis in dangerous and harmful settings, including unsafe crisis cells, inadequate

monitoring of suicidal prisoners; inappropriate release of prisoners from suicide watch,


                                                 8
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 9 of 77




inappropriate use of disciplinary actions for symptoms of mental illness, inappropriate use of

segregation for mentally ill prisoners, and inadequate follow-up care for prisoners released

from suicide watch. Id., at 1218-31.

         52.     The Court found that these risks are particularly heightened for prisoners with

"serious mental illness," (SMI),"a subset of particularly disabling conditions...defined by

the diagnosis, duration, and severity of the symptoms," including conditions like

schizophrenia, bipolar disorder, and major depressive disorder. Id. at 1186 n. 6, 1246.

               a. Contributing Conditions to Severe Mental Health Treatment Inadequacy

         53.     At all relevant times, ADOC experienced high rates of inrnate overcrowding,

 with occupancy rates of up to 175% of the population that its facilities were designed to

 hold.

         54.     MHM,ADOC's mental health provider, had been severely understaffed since

2013 and remained understaffed at the time ofBilly Thornton's suicide attempts and ultimate

death.

         55.     WEXFORD was understaffed at the time of the suicide attempts and deaths of

Ryan Rust, Matthew Holmes, and Paul Ford.

         56.     MHM and WEXFORD's mental-health caseload per provider has steadily

increased since 2003, due to an increasing number of prisoners with mental health needs,

and increased severity of prisoner mental-health needs, multiple budget cuts over the years,

and a stagnant number of authorized mental health staff positions.

         57.     Between 2008 and 2016, the mental-health caseload increased by 25% across

all ADOC facilities.




                                                  9
    Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 10 of 77




      58.      Since 2008, MHM repeatedly requested an increase from Defendants Naglich

and Dunn of authorized mental health staff positions—a request defendants Naglich and

Dunn refused.

      59.      In 2009, Defendants Naglich and Dunn failed to implement a planned

initiative to transfer sorne of MHM's lower-acuity mental health caseload to ADOC staff.

      60.      Since at least 2003, ADOC has not had a sufficient number of mental-health

stafffor a system its size.

      61.      At all relevant times, the combination of overcrowding and understaffing

taxed MHM's, WEXFORD's, and ADOC's ability to provide adequate mental health care

to severely mentally ill individuals, including Billy Thornton, Ryan Rust, Matthew Holmes,

and Paul Fotd through:

            a. Reduced ability to identify mental illness at intake and referrals;

            b. Missed counseling appointments and group sessions; and

            c. Inadequate monitoring of prisoners in mental-health crises.

      62.      In 2010, ADOC issued a report noting that correctional staffing fell well short

of the required levels, with shortage rates of 12% at close-custody facilities and as high as

21.2% at medium security facilities.

      63.      This same statement appeared in nearly each annual ADOC report until 2013.

      64.      In 2013, ADOC reported correctional officer shortage rates across facilities at

43.3%.

      65.      In 2015, ADOC reported that shortage rates among its facilities was as high

as 68%, with only one of its fifteen prisons (Hamilton Aged and Infirm Center) having a

shortage rate of less than 25%.



                                                10
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 11 of 77




         66.      ADOC reported in September of 2016 that it had filled only about half of its

 authorized positions for correctional officers; the staffing level continued to drop throughout

 2016.

         67.      At all relevant times, correctional officers were needed to provide security for

 mental-health prograrnming and escort prisoners from their cells to appointments ifthey are

 not in the general population.

         68.      At all relevant times, insufficient correctional staffing led to mental health

 appointments and group activities being cancelled, impairing treatment for severely

 mentally ill individuals.

         69.      At all relevant time, insufficient correctional staffing compromised available

 correctional officers' abilities to respond to incidents, crises, and emergencies.

         70.      At all relevant times,insufficient correctional staffing had a pronounced effect

 on individuals in segregation and crisis cells, as officers were unable to check on isolated

 prisoners frequently enough to guarantee their safety.

         71.      At all relevant times, mentally decompensating prisoners frequently went

 unnoticed, leading to a delay in access oftreatment and more frequent crises.

               b. Poor Identification and Classification ofPrisoners' Mental Health Needs

         72.      At all relevant times, ADOC had one ofthe lowest mental-illness prevalence

rates among correctional systems in the country, because substantial numbers of prisoners

with mental illness are missed at intake, and referrals for evaluation are neglected.

         73.     At all relevant times, all male ADOC inmates are screened for Mental health

concerns at Kilby Correctional Facility.




                                                   11
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 12 of 77




        74.    At all relevant times, mental health screening for prisoners at intake at Kilby

is conducted by licensed practical nurses("LPN5") with limited mental health training, who

go unsupervised by higher-level providers.

       75.     At all relevant times, intake forms LPNs filled out included questions that

require clinical assessments that LPNs are not qualified to make.

       76.     At all relevant times, MHM and WEXFORD staffing was insufficient for the

mental-health screenings conducted at Kilby.

       77.     At all relevant times, because ofinsufficient staffing, MHM and WEXFORD

frequently sent prisoners to other facilities without conducting an initial mental health intake

screening.

       78.     At all relevant times, this failure of identification increased the risk of

continued emotional and mental suffering and potential suicide among seriously mentally ill

inmates.

       79.     Moreover, at all relevant times, ADOC had no system to triage and identify

the urgency of mental health treatment requests, or to make referrals according to the level

of urgency ofthe request.

       80.     MI-1M's contract-compliance reports noted annually from 2010 to 2016 that

processed referral slips for mental health treatment did not reflect acuity levels, and the logs

ofreferrals did not record relevant date and time information, making it impossible to ensure

timely processing.

       81.     At all relevant times, ADOC had no system of tracking and processing

referrals to ensure urgent requests are passed on to providers, or that providers handle

referrals in a timely manner.



                                                 12
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 13 of 77



       82.      At all relevant times, severe overcrowding and understaffing made it difficult

for correctional officers to notice changes in inmate behavior that might indicate a need for

mental health treatment.

       83.      At all relevant times, Defendants were aware that prisoners often engaged in

self-harm or destructive behavior to gain the attention of mental-health staff and get needed

treatment, including self-injury, fire-setting, and suicide attempts.

       84.     At all relevant times, ADOC's system of coding the level of functioning of a

mental health treatment failed to accurately reflect prisoners' mental health needs.

       85.     At all relevant times, ADOC inadequately referred prisoners to residential

treatment unit beds and failed to provide residential level care to prisoners who required it.

       86.     At all relevant time, available residential treatment unit beds remained

unoccupied, which was noted for years in MHM's monthly operating reports prior to Billy

Thornton's death.

             c. Inadequate Treatment Planning

       87.     At all relevant times, ADOC's treatment plans for severely mentally ill

prisoners were not individualized to each prisoner's symptoms and needs.

       88.     At all relevant times, treatment plans for severely mentally ill prisoners did

not change to account for changes in the prisoner's mental health state.

       89.     At all relevant times, treatment plans for severely mentally ill prisoners did

not reflect changes in prisoner's environment, like moves to segregation or crisis watch.

       90.     At all relevant times, treatment team meetings at facilities happened

infrequently, with key members of the team missing or failing to participate.




                                                 13
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 14 of 77



         91.     At all relevant times, treatment team meetings occurred without the

participation of a provider with expertise in psychotropic medication.

         92.     At all relevant times, transfers of prisoners between facilities was frequent

within ADOC.

         93.     At all relevant times, the generic nature of treatment plans required new

counselors to create treatment plans with inadequate information following a prisoner

transfer, resulting in inconsistent treatment.

         94.     These failures subjected mentally ill prisoners to a high risk of exacerbated

symptoms and serious injury from self-harm.

         95.     At all relevant times, Defendants were aware ofthese failures and ofthe risks

posed to seriously mentally ill inmates, including Billy Thornton, Ryan Rust, Matthew

Holmes, and Paul Ford, by these failures.

               d. Inadequate Psychotherapy

         96.     At all relevant times, Defendants were aware that psychotherapy was essential

for the treatment of mental illness.

         97.     As a result of overcrowding and understaffing, the frequency and quality of

counseling sessions for seriously mentally ill prisoners decreased steadily since the early

2000s.

         98.     At all relevant times, at some ADOC facilities, MHM and WEXFORD

counselors had caseloads twice as high as what they should have been.

         99.     At all relevant times, as a result ofovercrowding and understaffing,individual

counseling appointments and group therapy sessions were frequently delayed or cancelled.




                                                 14
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 15 of 77



        100.    At all relevant times, as a result of overcrowding and understaffing,

counseling sessions with seriously mentally ill prisoners were often cursory and did not

reflect clinical judgements or adequately assess patient progress.

        101.    At all relevant times, these problems were particularly acute for prisoners in

segregation, because inmates in segregation must be escorted from their cells by correctional

officers.

        102.    At all relevant times, mental health contacts were often conducted cell-side;

however, these contacts were insufficient as counseling and did not constitute mental health

treatment.

       103.     At all relevant times, despite ADOC's contract with MHM stating that all

mental health professionals must be licensed, only a small percentage of mental health

professionals practicing in ADOC held licensure.

       104.     At all relevant times, unlicensed mental health professionals practicing within

ADOC went unsupervised by licensed psychologists, despite state regulations requiring such

oversight.

       105.    These failures subjected seriously mentally ill prisoners to a high risk of

exacerbated symptoms and serious injury from self-harm.

       106.    At all relevant times, Defendants were aware ofthese failures and ofthe risks

posed to seriously mentally ill inmates, including Billy Thornton, Ryan Rust, Matthew

Holmes, and Paul Ford, by these failures.

             e. Inadequate Inpatient Care

       107.    At all relevant times, ADOC and its wardens,including Wardens STEWART,

FILES, PATRICK, WARDEN DOE I, and BOLLING, often placed segregation inmates



                                                 15
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 16 of 77




without mental health needs into mental-health units, allowing inmates without severe mental

illness to use beds that should have been used for providing treatment for those with severe

mental illness.

        108.      MHM noted annually to ADOC from 2012 to 2016 that this practice was

ongoing and was negatively impacting MHM's ability to provide appropriate treatment of

severely mentally ill prisoners.

        109.      Defendants were aware at all relevant times that out-of-cell time was vital for

treatment of patients with severe mental illness.

        110.      At all relevant times, Defendants were aware that in prison systems around

the country, the standard out-of-cell time for individuals in mental-health units is twenty

hours per week.

        111.      At all relevant times, Defendants were aware that severely mentally ill

inmates, including Billy Thornton, Ryan Rust, Matthew Holmes, and Paul Ford, often

received only five hours per week of out-of-cell time.

        112.      Nonetheless, at all relevant times, severely mentally ill prisoners, including

Billy Thornton, Ryan Rust, Matthew Holmes, and Paul Ford, received very little out-of-cell

time, spending virtually all day inside their cells.

        1 13.     At all relevant times, ADOC maintained and carried out policies that limited

the possessions ofseverely mentally ill individuals, meaning that these individuals, including

Billy Thornton, had few options to keep them engaged.

        114.      At all relevant tirnes, Defendants recognized that hospitals were able to

provide a higher level of monitoring and treatment for severely mentally ill and suicidal

patients than what ADOC and MHM could provide.



                                                  16
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 17 of 77



         115.   At all relevant times, despite administrative regulations stating that

individuals who spend more than 30 days in a stabilization unit should be considered for

psychiatric hospitalizations, ADOC seldom provided these transfers to prisoners.

         116.   These failures subjected seriously mentally ill prisoners to a high risk of

exacerbated symptoms and serious injury from self-harm.

         117.   At all relevant times, Defendants were aware ofthese failures and ofthe risks

posed to seriously mentally ill inmates, including Billy Thornton, Ryan Rust, Matthew

Holmes, and Paul Ford, by these failures.

            f. Inadequate Suicide Prevention and Crisis Care

         118.   Defendants were aware that inmate suicide risk increases in correctional

facilities with crowding, low staffing rates, and frequent inmate transfers.

         119.   At all relevant times, correctional officers and mental health staff had the

ability to place any prisoner on suicide watch.

         120.   At all relevant times, a mid- or high-level provider was required to conduct a

mental health assessment, including the use of a suicide risk assessment tool.

         121.   At all relevant times, a prisoner in crisis could alternatively be placed in a

crisis cell on "mental health observation," a short-term monitoring status for patients with

less acute conditions than those on suicide watch, or patients recently released from suicide

watch.

         122.   At all relevant times, ADOC, MHM,and WEXFORD rarely used a suicide-

risk assessment tool when prisoners threatened suicide, engaged in self-harm, or were placed

in crisis cells, thus failing to identify prisoners at an elevated risk of suicide.




                                                   17
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 18 of 77



        123.    At all relevant times, prisoners on suicide watch were frequently kept in crisis

cells for more than 72 hours, despite regulations urging that individuals on suicide watch for

more than 72 hours should be considered for mental-health placement.

        124.    At all relevant times, ADOC had an insufficient number of crisis cells at all

facilities for the number ofinmates.

        125.    Defendants were aware that ADOC's suicide rate multiplied sevenfold from

2013 to 2016, with a suicide rate of more than double the national average in other state and

federal correction systems.

        126.    Defendant Naglich and MHM managers agreed at trial in the Braggs matter

that ADOC's number of crisis cells in each of ADOC's 15 institution was insufficient to

support their mental health needs.

        127.    At all relevant times, due to a shortage of crisis cells, suicidal prisoners were

often transferred frorn their home institution to crisis cells at different institutions.

        128.    Defendants were aware that the aforementioned transfer system exacerbated

correctional officer shortages, jeopardized prisoner mental states, and interferes with the

continuity ofcare.

        129.    At all relevant times, severely mentally ill and suicidal inmates,including Billy

Thornton, did not receive necessary and consistent out-of-cell appointments with mental

health counselors.

        130.    At all relevant times, the vast majority of inmate suicides in ADOC custody

were accomplished by hanging.

        131.    At all relevant times, a significant number of segregation or crisis cells

occupied by severely mentally ill individuals in ADOC custody had easily accessible tie-off



                                                   18
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 19 of 77




points on which an inmate could hang themselves,including sprinkler heads, hinges,fixtures,

and vents.

        132.   From 2011 to 2016, MHM's contract-compliance reports to ADOC noted that

crisis cells in ADOC facilities were unsafe for suicidal inmates.

        133.   At all relevant times, ADOC's administrative regulations and the applicable

jurisdictional standard of care for mental health care in prisons require that suicide watch

should take place at random or otherwise staggered intervals of roughly fifteen minutes.

        134.   At all relevant times, ADOC's administrative regulations and the applicable

jurisdictional standard of care for mental health care in prisons require that, for prisoners on

mental health observations, checks should occur at staggered or otherwise random intervals

of roughly thirty minutes.

        135.   At all relevant tirnes, despite these regulations, ADOC correctional officers

and MHM and WEXFORD mental health specialists performed suicide watch and mental

health observation checks at pre-ordained times, without staggering intervals, or otherwise

did not perform checks at these intervals.

        136.   At all relevant times, the standard of care dictated by the NCCHC, which for

mental health care for the most severely acutely suicidal prisoners, including Billy Thornton,

Ryan Rust, Matthew Holmes, and Paul Ford, required constant supervision by correctional

officers or mental health providers.

        137.   At all relevant times, MHM and WEXFORD were contractually obligated to

follow all NCCHC standards.

        138.   At all relevant times, Defendants were aware that suicidal prisoners should be

released from suicide watch only with the approval ofa psychiatrist or nurse practitioner who



                                                 19
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 20 of 77




has made a face-to-face assessment and confirm that the inmate's condition is stable enough

for release to be appropriate.

        139.   In 2016,MHM reported to ADOC that suicidal inmates were being discharged

from suicide watch without face-to-face-assessments.

        140.   In 2016,MHM reported to ADOC that suicidal inmates were being discharged

from suicide watch based on information communicated from low-level mental health staff

to on-call doctors and nurse practitioners.

        141.   These practices continued after WEXFORD became ADOC's primary

provider of mental health care.

        142.   Defendants were aware at all relevant times that release from suicide watch

without the authorization ofa psychiatrist or nurse practitioner increased the risk ofpremature

release from suicide watch, which in turn increased the risk ofself-hum to severely mentally

ill and suicide prisoners, including Billy Thornton, Ryan Rust, Matthew Holmes, and Paul

Ford.

        143.   Defendants were aware at all relevant times that release from suicide watch

was necessary to stabilize and improve the mental health of severely mentally ill prisoners,

including Billy Thornton, Ryan Rust, Matthew Holmes, and Paul Ford, and that failure to

provide this care created substantial risk that self-injurious or suicidal behavior would

continue.

            g. Inappropriate Use of Disciplinary Actions

        144.   At all relevant times ADOC,MHM,and WEXFORD maintained a written

policy indicating that severely mentally ill prisoners would not be punished for symptoms

ofa mental illness, including self-harm.



                                                20
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 21 of 77



        145.   Notwithstanding this policy, at all relevant times, a significant munber of

severely mentally ill ADOC prisoners were disciplined for behavior stemming from known

mental illness, including self-injurious behavior.

        146.   Defendants were aware that such practices increased the risk of

decompensation in severely mentally ill prisoners and caused needless emotional suffering.

       147.    Defendants were aware at all relevant times that desperate acts of self-harm

by severely mentally ill prisoners, including Billy Thornton, Ryan Rust, Matthew Holmes,

and Paul Ford, often resulted in discipline or placement in segregation.

            h. Inappropriate Placement and Inadequate Treatment in Segregation

       148.    At all relevant times, all ADOC facilities utilized segregation housing, also

referred to as "restrictive housing" or "solitary confinement."

       149.    At all relevant times, segregation at all ADOC facilities consisted of the

practice of keeping prisoners in single-person cells for approximately 22.5 hours per day,

allowing inmates out only to bathe and for briefrecreation.

       150.    Defendants were aware at all relevant times that the isolation and lack of

mental stimulation of the segregation experience has a strong, negative impact on mental

health, and that this effect is more pronounced in individuals with severe mental illness.

       151.    Defendants were aware at all relevant times that inrnates with severe mental

illness were highly likely to decompensate when placed in segregation.

       152.    At all relevant times, Defendants were aware that the overwhehning consensus

in the field of psychology establishes that prisoners with serious mental health needs should

never be placed in segregation.




                                                21
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 22 of 77




         153.     At all relevant times, overcrowding and understaffing issues described herein

caused a decrease in the amount and quality of the mental health treatment to individuals

placed in segregation.

         154.     At all relevant times, mental health providers at ADOC facilities experienced

difficulty observing inmates in segregation, and in turn experienced difficulty detecting

decompensation and exacerbation ofsymptoths of Mental illness.

         155.     At a11 relevant times, ADOC had no system in place to assess the mental health

needs ofseverely mentally ill inmates to determine if segregation was appropriate.

         156.     At all relevant times, even where mental health evaluation revealed that a

severely mentally ill inmate in segregation as decompensating, Defendants Dunn, Naglich,

Stewart, Files, Patrick, Warden Doe I, and Bolling imposed no internal requirements that its

correctional officers or mental health staff remove a prisoner from segregation.

         157.     At all relevant times, while only 14% ofthe ADOC population was identified

as having mental health needs, mentally ill prisoners made up 21% of the population in

segregation.

         158.     At all relevant times, inmates in segregation, even severely Mentally ill

inmates, including Billy Thornton, Ryan Rust, Matthew Holmes, and Paul Ford, had less

access to mental health treatment than inmates not housed in segregation.

         159.     Despite requirements within ADOC that they occur at least twice per week,

segregation rounds, or periods during which mental health staff travel to segregation cells to

assess the needs of inmates in segregation, occurred at all relevant times at all ADOC

facilities rarely, if at all.




                                                  22
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 23 of 77



        160.   At all relevant times,the vast majority ofsuccessful suicide attempts in ADOC

facilities occurred in segregation units.

        161.   In 2017, the Braggs court held explicitly that:

               it is categorically inappropriate to place prisoners with serious mental
               illness in segregation absent extenuating circumstances; even in
               extenuating circumstances, decisions regarding the placement should
               be with the involvement and approval of appropriate mental-health
               staff, and the prisoners should be moved out of segregation as soon as
               possible and have access to treatment and monitoring in the meantime.

        Braggs, 257 F. Supp. 3d at 1247.

    C. ADOC Defendants' Deliberate Indifference to Inmates' Serious Medical Needs
       and Treatment Deficiencies

        162.   At all relevant times, ADOC received monthly statistical reports and annual

contract-compliance reports from MHM and WEXFORD.

        163.   At all relevant times, ADOC frequently communicated with high-level MHM

and WEXFORD officials through correspondence, quarterly meetings, and corrective-action

plans from MHM following audits.

        164.   ADOC performed two audits of MHM's overall contract compliance since

2011.

        165.   On information and belief, ADOC has performed no audits of WEXFORD's

overall contract compliance since entering into a contract for mental health services with

WEXFORD.

        166.   At all relevant times, ADOC, including Defendants Dunn, Naglich, Stewart,

Files, Patrick, Warden Doe I, and Bolling, understood that overcrowding of inmates and

understaffing of mental health and correctional staff presented adverse impacts on severely

mentally ill inmates.



                                                23
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 24 of 77



        167.       Defendant Naglich admitted in trial testimony in Braggs that she was aware

that MHM's performance ofits services had been historically deficient and that MHM had an

inadequate quality control process.

        168.       Defendant Naglich likewise admitted in her Braggs testimony that, despite her

knowledge of MHM's deficient performance in providing prisoner health care, she did not

monitor MHM to ensure they provided minimally adequate mental health care to prisoners.

        169.       Defendant Naglich admitted in her Braggs testimony she had been aware that

MHM had been chronically understaffed since 2013 and remained understaffed at the time of

her testimony.

        170.       Defendants Dunn and Naglich were aware that, since at least 2010, MHM and

WEXFORD had been unable to meet their contractual requirements due to staffing

deficiencies and high caseloads.

        171.     Defendant Dunn noted in his testimony that ADOC's ability to provide

adequate mental health care to inmates suffered due to both overcrowding and understaffing.

        172.     From 2011 to 2016, MHM reported annually to Defendant Naglich and the

OHS that multiple facilities were suffering from staffing shortages which "compromise[ed]

[MHM's]ability to provide monthly follow-up for all caseload inmates."

        173.     These staffing shortages persisted following WEXFORD's assumption of

ADOC's mental health caseload; Defendants Dunn and Naglich were aware this problem went

unrectified.

        174.     Defendants Dunn and Naglich acknowledged in their Braggs testimony that

insufficient staffing of correctional officers compounded the problem of insufficient mental-

health staffing.



                                                  24
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 25 of 77



        175.    Defendants Dunn and Naglich had been informed repeatedly by MHM and

WEXFORD prior to the deaths ofBilly Thornton,Ryan Rust, Matthew Holmes,and Paul Ford

that deficiencies in staffing were placing severely mentally ill inmates at a high risk of

decompensation.

        176.    Defendants Naglich and Dunn had been informed that ADOC's, MHM's,and

WEXFORD's processes for identifying and classifying mentally ill prisoners were deficient.

        177.   From 2011 to 2016, Defendant MHM annually reported to ADOC,including

Defendants Dunn and Naglich, that treatment plans for mentally ill inmates were deficient

across all levels of care, from outpatient to crisis care.

        178.   Treatment plans for mentally ill inmates remained deficient across all levels of

care following WEXFORD's assumption of ADOC's mental health caseload; Defendants

Dunn and Naglich were aware this deficiency persisted.

        179.    At all relevant times, monthly statistical reports from MHM to Defendants.

Dunn and Naglich informed them that little to no group counseling was occurring at any

ADOC facility.

        180.   At all relevant times, Defendant Dunn has personally reviewed suicide incident

reports and has been aware of a steady increase in suicides; he was directly aware that most

ofthese sUicides were committed by hanging in segregation.

       181.    Defendant Naglich admitted that, at all relevant tirnes prior to the death ofBilly

Thornton, Ryan Rust, Matthew Holmes, and Paul Ford, that not having a constant-watch

procedure for acutely suicidal inmates was a serious problem,posing a risk ofharm and death.

       182.    On a nearly monthly basis for years prior to the deaths ofBilly Thornton, Ryan

Rust, Matthew Holmes, and Paul Ford, MHM warned Defendants Dunn and Naglich of the



                                                  25
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 26 of 77



risk of decompensation, self-harm, and death, that segregation practices pose to mentally ill

prisoners, and that all facilities nonetheless placed mentally ill prisoners in segregation.

        183.     Prior to the deaths of Billy Thornton, Ryan Rust, Matthew Holmes, and Paul

Ford, Defendants Dunn and Naglich had been repeatedly informed by mental health staffthat

patients in segregation, across all facilities, were not receiving treatment.

        184.     Defendants were aware prior to the deaths of Billy Thornton, Ryan Rust,

Matthew Holmes, and Paul Ford that suicide watch or mental health checks occurring at

highly regular, pre-ordained intervals would allow suicidal or otherwise severely mentally ill

inmates to predict cell checks and otherwise self-harm in observation aps.

        185.     At all relevant times, despite prohibitions at the administrative and standard of

care level prohibiting pre-ordained, regular suicide watch or mental health checks, Defendants

peimitted and undertook theses pre-ordained, regular checks, or otherwise did not make these

checks at all.

        186.     At all relevant times, Defendants were aware that constant supervision was not

being provided for acutely suicidal prisoners, despite contractual obligations and applicable

jurisdictional standards of care requiring constant supervision.

        187.     At all relevant times prior to Billy Thornton, Ryan Rust, Matthew Holmes,and

Paul Ford's deaths, Defendant Dunn evinced an intent to the Middle District of Alabarna to

keep constant-watch procedures in place for acutely suicidal prisoners until otherwise ordered

by the Courts.

       188.      Despite this articulated promise, at all relevant times, Defendant Dunn and his

fellow Defendants did not maintain constant watch on acutely suicidal prisoners.




                                                  26
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 27 of 77



        189.      Despite this evinced promise, and despite the projected annual budget for a

constant-watch procedure of over $4,000,000.00, prior to Billy Thornton's death, Defendant

Dunn allocated only $200,000.00 to meet the immediate needs of the interim agreement

entered into by ADOC to provide constant watch.

       190.       As early as 2013, Defendants Dunn, Naglich, and MHM concluded as a result

of an audit of mental health services that ADOC "automatically" applied discipline to male

inmates engaging in self-injurious behavior.

       191.       Despite this assessment, Defendants did not implement any plan to reduce or

eliminate disciplinary punishment for self-injurious behavior, or behavior manifesting from

mental illness.

       192.       Defendant Naglich admitted in the course of the Braggs testimony that, in the

years preceding the deaths of Billy Thornton, Ryan Rust, Matthew Holmes, and Paul Ford,

ADOC and MHM had been aware of the practice of automatically applying disciplinary

sanctions for self-injury and mentally ill prisoners' overrepresentation in segregation.

       193.       Defendant Naglich admitted in her Braggs testimony in 2017 that placing

seriously mentally ill prisoners in segregation is "categorically inappropriate" and amounts to

"denial of minimal medical care."

       194.       The Middle District of Alabama held in Braggs that ADOC's Office ofHealth

Services had historically done "vanishingly little to exercise oversight ofthe provision ofcare

to mentally ill prisoners," and that "ADOC has known that MHM's own quality-control

process is hopelessly inadequate in implementing corrective actions."




                                                 27
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 28 of 77




        195.   Despite this knowledge, and despite Defendants Dunn and Naglich's own

dissatisfaction with MHM's contract compliance, Defendants Dunn and Naglich elected to

extend ADOC's contract with MHM in September 2016.

        196.   At all relevant times, MHM and WEXFORD did not monitor the

implementation of corrective actions for its mental health provision to inmates.

        197.   For years prior to the deaths of Billy Thornton, Ryan Rust, Matthew Holmes,

and Paul Ford, Defendants Dunn and Naglich did not review MHM's or WEXFORD's

contract compliance reports in full or take corrective actions based on their findings.

        198.   Although ADOC's contracts with MHM and WEXFORD have permitted

ADOC officials to access MHM's and WEXFORD's files, to conduct scheduled and

unscheduled performance reviews, and to assess fines for contract noncompliance,Defendants

Dunn and Naglich have not done so.

        199.   Defendant Dunn has admitted that, at all relevant times, he personally tracks

suicide rates and reviews incident reports of suicides, but that prior to the deaths of Billy

Thornton, Ryan Rust, Matthew Holmes, and Paul Ford, he had never ordered his staff to take

any concrete measures to correct the rate of suicide, nor had asked for a written report or

follow-up on the process.

       200.    Defendant Naglich was aware of ADOC's increasing suicide rate in the years

leading up to Billy Thornton, Ryan Rust, Matthew Holmes, and Paul Ford's deaths, as well as

the risk factors for suicides, but made no effort to address the problem.

       201.    Despite the entry of an interim suicide prevention agreement in early 2017

between the ADOC and a class of plaintiffs in Braggs, Defendants continued to demonstrate

noncompliance, including the lack of a constant-watch procedure for acutely stficidal



                                                28
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 29 of 77




individuals, the continued placement of severely mentally ill prisoners in segregation, and the

lack of staggered-interval checks ofinmates on suicide watch.

       202.    At all relevant times, Defendant Stewart, as Warden of Hohnan, was aware of

the deficiencies of ADOC, WEXFORD, and MHM's provision of treatment to mentally ill

prisoners in her custody.

       203.    At all relevant times, Defendant Stewart, as Warden of Holman, had the

authority to order the provision of appropriate treatment to mentally ill prisoners in her

custody, including Billy Thornton and Ryan Rust..

       204.    At all relevant times, Defendants Files, and/or Patrick, and/or Warden Doe I,

as Wardens of Limestone, was/were aware of the deficiencies of ADOC and WEXFORD's

provision of treatment to mentally ill prisoners in his custody.

       205.    At all relevant times, Defendants Files, and/or Patrick, and/or Warden Doe I,

as Wardens of Limestone, had the authority to order the provision of appropriate treatment to

mentally ill prisoners in his custody, including Matthew Holmes.

       206.    At all relevant times, Defendant Bolling, as Warden ofKilby, was aware ofthe

deficiencies of ADOC and WEXFORD's provision of treatment to mentally ill prisoners in

his custody.

       207.    At all relevant times, Defendant Bolling, as Warden ofKilby,had the authority

to order the provision of appropriate treatment to mentally ill prisoners in his custody,

including Paul Ford.


   D. Continued Deficiencies by Wexford and Naglich




                                                29
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 30 of 77




       208.    Defendant WEXFORD was aware of the aforementioned deficiencies in

ADOC and MHM's provision of mental health care at the time it entered into a contract with

ADOC to provide mental health care in or about mid-2018.

       209.    Defendant WEXFORD was familiar with MHM's previous reports to and

audits by ADOC and Defendant Naglich at the time it entered into its contract with ADOC.

       210.    Despite this awareness, Defendant WEXFORD condoned and perpetuated

these deficiencies, including but not limited to the understaffing of correctional and mental

health staff, the placement of severely mentally ill inrnates in segregation, the failure to

maintain adequate mental health plans, and the failure to implement adequate suicide

prevention measures.

       211.    As head ofOHS,Defendant Naglich was aware ofthe deficiencies in ADOC's

and MHM's provision of mental health care.

       212.   Defendant Naglich was familiar with mental health reports submitted to and

audits by ADOC and had access to relevant information compiled about mental health care of

ADOC inmates.

       213.   Defendant Naglich was familiar with the Braggs litigation and the obligations

placed on ADOC by the order ofthe Middle District of Alabama.

       214.   Despite this awareness, Defendant Naglich condoned and perpetuated these

aforementioned deficiencies, including but not limited to the understaffing of correctional

and mental health staff, the placement of severely mentally ill inmates in segregation, the

failure to maintain adequate mental health plans, and the failure to implement adequate

suicide prevention measures.

   E. The Death of Billy Lee Thornton



                                               30
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 31 of 77




        215.    At all relevant times, Billy Lee Thornton was incarcerated at Holman, and

Fountain Correctional Facility ("Fountaie), located in Escambia County, Alabama.

        216.    At all relevant times, Holman was classified as a close custody correctional

facility.

        217.    On December 27,2017, Thornton was observed attempting to hang himself.

        218.    On December 27, 2017, following his attempt to hang himself, Thornton

notified a nurse that he wanted to kill himself.

        219.    On December 27, 2017, following his attempt to hang himself, Thornton

notified a nurse that he had suicidal thoughts, and had experienced auditory hallucinations of

"kill, kill yourself."

        220.    On December 27, 2017, following his attempt to hang himself, Thornton

notified a nurse that he believed his psychotropic medications were no longer working.

        221.    Thornton was subsequently transferred to Fountain Correctional Facility,

located in Escambia County, Alabama, where he was placed on mental health observation.

        222.    Following his December 27, 2017 suicide attempt, Thornton was not placed

on acute suicide watch.

        223.    No suicide risk assessment was conducted during Thornton's December 27,

2017-January 3, 2018 mental health observation placement.

        224.    Thornton was released from mental health observation on January 3, 2018.

        225.    Thornton was not given any mental health follow-up appointments relating to

his suicide attempt following his discharge from mental health observation on January 3,

2018.




                                                   31
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 32 of 77



         226.   Following his discharge from mental health observation on January 3, 2018,

Thornton was returned to Holman.

         227.   After returning to Holman, Thornton was seen only once by Holman's mental

health staff.

         228.   Mr. Thornton was returned to Fountain on February 22, 2018, where he was

placed on mental health observation.

         229.   Thornton was released back to Holman on February 23, 2018, where he was

returned to segregation housing.

         230.   Thornton was not given any mental-health follow-up appointments relating to

his suicide attempt following his discharge from rnental health observation on February 23,

2018.

         231.   No suicide risk assessments were conducted for Thornton's February 22-23,

2018 mental health observation placernent.

         232.   On February 26, 2018, Thornton was housed in segregation housing.

         233.   On or about February 26, 2018, as a correctional officer was speaking to

Thornton in his segregation cell, Thornton stepped onto his bed, placed a shoestring around

his neck, and hung himselffrom a light fixture within his cell.

         234.   As the officer reached toward Thornton, the string broke, and Thornton fell

and struck his head on the floor.

         235.   Thornton sustained a severe closed head injury as a result of falling to the

floor.

         236.   After observing this fall, officers did not call the medical unit for an

emergency response.



                                               32
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 33 of 77




       237.    Following his fall, officers placed Thornton in a wheelchair and took him to

the medical unit.

       238.    Billy Thornton died on or about March 2, 2018 as a result of his head injury.

       239.    At all relevant times prior to his death, Billy Thornton had serious mental-

health care needs, in that he engaged in repeated acts ofself-harm and showed outward signs

of mania and depression.

    F. The Death of Paul Ford

       240.    In April of 2018, while being housed in segregation at Holman, Paul Ford set

fire to his cell and attempted to hang himself.

       241.    On July 30, 2018, while being housed in segregation at Holman, Ford made a

second attempt to hang himself.

       242.    As a result of his July 30, 2018 suicide attempt, Ford was transferred to

Donaldson Correctional Facility and placed on suicide watch.

       243.    Ford was released from suicide watch on August 2, 2018, and was placed in

segregation.

       244.    Ford was transferred to Kilby Correctional Facility in August of2018.

       245.    Following Ford's discharge from suicide watch on August 2,2018 and transfer

to Kilby, Ford was not given any follow-up mental health appointments relating to his suicide

attempt.

       246.    Ford's initial mental health assessment in segregation failed to note his history

of suicide attempts and left the "assessment" section blank.

       247.    On December 12, 2018, Ford cut his wrist while in segregation at Kilby.




                                                  33
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 34 of 77




        248.   As a result of Ford's December 12, 2018 wrist cutting, he was charged with a

disciplinary violation.

        249.   On December 12, 2018, Ford was placed on suicide watch.

        250.   Despite Mr. Ford's self-injurious behavior only eight days before, the suicide

risk assessment performed on Mr. Ford stated that he had no recent suicidal or self-injurious

behavior or ideation.

        251.   Ford was released from suicide watch back into segregation on December 21,

2018.

        252.   Following Ford's discharge from suicide watch on.December 21, 2018, Ford

was not given any follow-up mental health appointments relating to his suicide attempt.

        253.   On January 16, 2019, while housed in segregation, less than a month after

being released from suicide watch, Ford was found hanging from his segregation cell door.

        254.   Paul Ford died on January 16, 2019 as a result of his successful suicide

attempt.

        255.   At all relevant times prior to his death, Paul Ford had serious mental-health

care needs, in that he engaged in repeated acts of self-harm and showed outward signs of

mania and depression.

   G. The Death of Ryan Rust

        256.   In April of2016, Ryan Rust intentionally swallowed a razor blade and a belt

buckle while in ADOC custody, which was noted in contemporaneous psychological records.

        257.   On November 15,2018, Ryan Rust was out-gated from Fountain Correctional

Facility ("Fountaie), located in Escarnbia County, Alabama, to the Baldwin County Jail.




                                               34
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 35 of 77




        258.    On November 15, 2018, after his arrival to the Baldwin County Jail, Ryan

Rust obtained and intentionally swallowed a razor blade.

        259.    On November 15, 2018, Ryan Rust reported to Baldwin County medical staff

that he had swallowed a razor blade.

        260.    On November 15, 2018, Ryan Rust was returned to Fountain.

        261.    Rust denied to medical staff at Fountain that swallowing the razor blade was

an attempt at suicide.

        262.    On November 15 to 16, 2018, Rust was placed on suicide watch at Fountain

Correctional Facility, located in Escambia County, Alabama.

       263.     Rust was not given any mental health follow-up appointments following his

discharge from mental health observation on November 16, 2018.

       264.     On December 19, 2018 Rust attempted to escape from Fountain, but was

unsuccessful.

       265.     Rust was transferred to Escambia County Jail on December 21,2018.

       266.     As a result of his escape attempt, rather than being given psychological

treatment, Rust was transferred back to Holman Correctional and returned to segregation

housing on December 20 or 21,2018.

       267.     Rust received three separate segregation pre-placement screenings on

December 20 and 21,2018, due to the insufficiency ofinformation contained within the

first two; the third failed to note Rust's emergent mental health status.

       268.     Despite medical staffs awareness of Rust's mental health status and Rust's

swallowing ofa razor blade, staffconducting these pre-placement screenings did not indicate

a need for an urgent or emergent mental health referral.



                                                 35
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 36 of 77



       269.    Following Rust's placement in segregation on December 20th, 2018, he was

not placed on any observation.

       270.    On December 21, 2018, shortly after his segregation placement, Rust was

discovered hanging in his cell, seated on the floor with one end of belt around his neck and

the other tied to a bar in the window of his cell.

       271.    Duty logs ofcorrectional officers from December 21,2018 indicate that more

than an hour passed from the time of the last security check to the time that Rust was

discovered hanging.

       272.    At all relevant times prior to his death, Ryan Rust had serious mental-health

care needs, in that he engaged in repeated acts of self-harm and showed outward signs of

mania and depression.

   H. The Death of Matthew Holmes

       273.    At all relevant times, Matthew Holmes was incarcerated at Limestone

Correctional Facility, located in Harvest, County of Limestone, Alabama.

       274.    On February 11, 2019, despite a diagnosis of mental illness and a history of

suicide attempts, Holmes was transferred from mental health observation to segregation.

       275.    A psychiatrist/CRNP progress note entered at Limestone on February 12th,

2019 indicates that Mr. Holmes had become suicidal after being placed in segregation.

       276.    This psychiatrist/CRNP note indicated that Holmes had attempted suicide on

two occasions in 2010.

       277.    At no time in February of2019 was Holmes placed on suicide watch.

       278.    Because Holmes was not placed on suicide watch, he did not receive a suicide

risk assessment.



                                                 36
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 37 of 77




       279.    ADOC did not generate an emergency referral to mental health in response to

a positive pre-placernent screen.

       280.    A February 13th, 2019 treatment plan review stated that Holmes was "not

making progress toward treatment plan goals."

       281.    The following day, February 14th,2019, despite the previous day's treatment

plan review,Holmes's treatment plan review abruptly concluded that Holmes had "completed

treatment goal."

       282.    The segregation pre-placement screening completed for Holmes at 11:15 a.m.

on February 14th,2019 noted that Holmes had a serious mental illness.

       283.    The segregation pre-placement screening completed for Holmes at 11:15 a.m.

on February 14th,2019 noted that Holmes had responded affirmatively to the questions "Are

you feeling sad, hopeless, or depressed?", "Have you ever intentionally hurt yourself or

attempted suicide?", and "Have you had any serious problems with a significant other,family

member or friend recently?"

       284.    Despite this assessment, on February 14th,Holmes was ordered released from

mental health observation to segregation, on the order of a nurse practitioner.

       285.    Said practitioner documented no note explaining the rationale for this decision

ofthe level of risk assessed.

       286.    In response to this assessment, an "urgent," rather than "emergenr referral to

mental health was made.

       287.    On February 14, 2019, at 10:43 p.m., within 12 hours of being placed in

segregation, Matthew Holmes was discovered hanging from an overhead light fixture in his

segregation cell.



                                                37
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 38 of 77




       288.    Matthew Holmes died as a result of his hanging.

       289.    At all relevant times prior to his death, Matthew Holmes had serious mental-

health care needs,in that he engaged in repeated acts ofself-harm and showed outward signs

of mania and depression.

        Count 1: 42 U.S.C. 4 1983 — VIOLATION OF EIGHTH AMENDMENT
               (Betty Head vs. Defendants Dunn,Naglich and Stewart)
       290.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       291.    At all relevant times, Defendants DUNN, NAGLICH, and STEWART and

their agents, employees, agents, and/or officers, including JOHN DOES I-XVI, were acting

pursuant to an expressly adopted official policy or a longstanding practice or custom of

Defendants DUNN,NAGLICH and STEWART.

       292.    At all times relevant, it was the duty of Defendants DUNN, NAGLICH and

STEWART to refrain from subjecting others to a deprivation of Constitutional rights,

including Billy Thornton.

       293.    At all relevant times, in breach of said duty, Defendants DUNN,NAGLICH,

and STEWART subjected decedent Billy Thornton to deprivation of rights in violation of

the privileges and immunities secured to Billy Thornton by the Eighth Amendment to

the United States Constitution by engaging in the following policies, practices, and customs:

           a. Failing to identify prisoners, including Billy Thornton, with serious mental-
              health needs and to classify their needs properly;
           b. Failing to provide individualized treatment plans to prisoners with serious
              mental-health needs, including Billy Thornton;
           c. Failing to provide psychotherapy by qualified and properly supervised mental-
              health staff with adequate frequency and sound confidentiality to mentally ill
              inmates, including Billy Thornton;
           d. Providing insufficient out-of-cell time and treatment to those who needed
              residential treatment, and failing to provide hospital-level care to those who
              needed it, including Billy Thornton;


                                               38
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 39 of 77



            e. Failing to identify suicide risks adequately and providing inadequate treatment
               and monitoring to inmates who were suicidal, engaging in self-harm, or
               otherwise undergoing a mental-health crisis, including Billy Thornton;
            f. Imposing disciplinary sanctions on mentally ill prisoners, including Billy
               Thornton, for symptoms of their mental illness, and imposing disciplinary
               sanctions without regard for the impact of sanctions on prisoners' mental
               health; and
            g. Placing seriously mentally ill prisoners, including Billy Thornton, in
               segregation without extenuating circumstances and for prolonged periods of
               time, placing prisoners with serious mental-health needs, including Billy
               Thornton, in segregation without adequate consideration of the impact of
               segregation on mental health, and providing inadequate treatment and
               monitoring in segregation for mentally ill inmates, including Billy Thornton.

        294.    Defendants DUNN,NAGLICH and STEWART, together with various other

officials, whether named or unnamed, had either actual or constructive knowledge of the

deficient policies, practices and customs alleged above. Despite having knowledge of the

above, these Defendants condoned, tolerated and through their own actions or inactions

thereby ratified such policies.

        295.    At all times, Defendants DUNN,NAGLICH and STEWART were aware of

the risk ofserious harm to seriously mentally ill prisoners,including Billy Thornton,resulting

from the aforementioned policies.

       296.    Such Defendants also acted with deliberate indifference to the foreseeable

effects and consequences of these policies with respect to the constitutional rights of

decedent, Billy Thornton, as well aš its detrimental impact on the confidence the public has

in the correctional body that serves it.

       297.    As a direct and proximate result of the Constitutional violations caused by

Defendants DUNN, NAGLICH and STEWART, the employees, agents and/or officers of

ADOC and the William C. Holman Correctional Facility, and other policymakers, decedent

Billy Thornton was deprived of his liberty and suffered damages,including death.




                                                39
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 40 of 77




       298.    As a direct result of the Constitutional violations caused by Defendants

DUNN,NAGLICH,and STEWART,the employees,agents and/or officers ofADOC and the

William C. Holman Correctional Facility, and other policymakers, decedent BILLY

THORNTON's heirs suffered personal and pecuniary losses.

        WHEREFORE, Plaintiff BETTY HEAD respectfully requests that this Court enter

 judgment against Defendants, DUNN, NAGLICH, and STEWART, awarding

 compensatory damages, attorneys' fees, punitive damages, and for any further relief this

 Court deems just.

        Count 2: 42 U.S.C. 1983 — VIOLATION OF EIGHTH AMENDMENT
                      (Betty Head vs. Defendants John Doe I-H)
       299.    Plaintiff re-alleges and incorporates herein the allegations contained in

 paragraphs 1 through 289 above, as if fully restated herein.

       300.    At all material times, Billy Thornton was experiencing a serious medical need

 requiring treatment.

       301.    At all material times, Defendants JOHN DOE I and II knew of Billy

 Thornton's serious medical need.

       302.    Despite this knowledge, Defendants JOHN DOE I and II intentionally and

deliberately delayed and/or failed to provide Billy Thornton his needed psychological

treatment, and intentionally and deliberately provided him inadequate treatment.

       303.    In so doing, Defendants JOHN DOE I and II consciously disregarded a

substantial risk of causing harm or death to Billy Thornton.

       304.    The aforementioned conduct of Defendants JOHN DOE I and II in refusal to

provide Billy Thornton adequate psychological treatment was in violation of the Eighth

Amendment to the United States Constitution.


                                               40
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 41 of 77



       305.    At all material times, Defendants JOHN DOE I and II were acting under color

and authority of state law as agents and employees of Defendants DUNN and STEWART,

and were acting under color and authority of state law.

       306.    At all times relevant, it was the duty of Defendant JOHN DOE I and II, to

refrain from subjecting others to a deprivation of rights, including decedent Billy

Thornton.

       307.    In breach of said duty, Defendants JOHN DOE I and H subjected decedent

Billy Thornton to deprivation ofrights in violation ofthe privileges and immunities secured to

Billy Thornton by the Eighth Amendment to the United States Constitution by engaging in

the following acts or omissions:

            a. Failure to provide sufficient monitoring to seriously mentally ill and/or
               suicidal inmates, including Billy Thornton;
            b. Failure to enact suicide-prevention measures to seriously mentally ill and/or
               suicidal inmates, including Billy Thornton;
            c. Placement of seriously mentally ill and/or suicidal inmates, including Billy
               Thornton, in segregation;
            d. Failure to recommend or refer seriously mentally ill and/or suicidal inmates,
               including Billy Thornton, to needed psychological treatment;
            e. Failure to transport seriously mentally ill and/or suicidal inmates, including
               Billy Thornton, to scheduled and necessary psychological treatment;
            f. Failure to ensiire the cells of seriously mentally ill and/or suicidal inmates,
               including Billy Thornton, were free from means of self-harm or suicide
               attempts; and
            g. Removing Billy Thornton from the ground and placing him in a wheelchair,
               despite suspected head and neck injury, rather than placing him on a back
               board or contacting medical staff.

       308.    The aforementioned conduct of Defendants JOHN DOE I and II was

objectively unreasonable.

       309.    As a result of Defendants JOHN DOE I and II's unjustified failures in

providing medical care, Billy Thornton experienced extreme and unneeded physical and

mental pain, and ultimately died.


                                                41
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 42 of 77




       310.    The acts or omissions of Defendants as described herein deprived Billy

 Thornton of his constitutional rights and caused him other damages.

       311.    As a proximate result of Defendants' unlawful conduct, Billy Thornton

suffered actual physical and emotional injuries and death, and other damages and losses

entitling Plaintiff to compensatory damages in amounts to be determined at trial. These

injuries include, but are not limited to, loss of constitutional and federal rights, physical

injuries, extraordinary pain and suffering, and emotional distress.

       312.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgrnent interest and costs as allowable by federal law.

       313.    In addition to compensatory, damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.

        WHEREFORE,BETTY HEAD respectfully requests that this Court enter judgment

 against Defendants JOHN DOE I and II, awarding compensatory damages, attorneys' fees,

 punitive damages, and for any further relief this Court deerns just.

       Count 3: 42 U.S.C. 1983 — VIOLATION OF EIGHTH AMENDMENT
                   (Betty Head vs. Defendants John Doe IX and X)
       314.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as iffully restated herein.

       315.    At all material times, Billy Thornton was experiencing a serious medical need

requiring treatment.

       316.    At all material times, Defendants JOHN DOE IX and X knew of Billy

Thornton's serious medical need.




                                                42
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 43 of 77



       317.    Despite this knowledge, Defendants JOHN DOE IX and X intentionally and

deliberately delayed and/or failed to provide Billy Thornton his needed psychological

treatment, and intentionally and deliberately provided him inadequate treatrnent.

       318.    In so doing, Defendants JOHN.DOE IX and X consciously disregarded a

substantial risk of causing harm or death to Billy Thornton.

       319.    The aforementioned conduct of Defendants JOHN DOE IX and X in refusal to

provide Billy Thornton adequate psychological treatment was in violation of the Eighth

Amendment to the United States Constitution.

       320.    At all material times, Defendants JOHN DOE IX and X were acting under

color and authority of state law as agents and employees of Defendants DUNN,NAGLICH

and STEWART,by and through MHM CORRECTIONAL SERVICES,INC,and were acting

under color and authority of state law.

       321.    At all times relevant, it was the duty of Defendants JOHN DOE IX and X to

refrain from subjecting others to a deprivation of rights, including decedent Billy

Thornton.

       322.    At all relevant times, in breach of said duty, Defendants JOHN DOE IX

and X subjected decedent Billy Thornton to a deprivation of rights in violation of the

privileges and immunities secured to Billy Thornton by the Eighth Amendment to the

United States Constitution by engaging in the following acts or omissions:

            a. Failing to identify Billy Thornton's serious mental-health needs and to classify
               his needs properly;
            b. Failing to provide an individual treatment plan to Billy Thornton;
            c. Placement of seriously mentally ill and/or suicidal inmates, including Billy
               Thornton, in segregation;
            d. Failure to refer acutely mentally ill and/or suicidal inmates, including Billy
               Thornton, to acute or out-of-facility treatment;
            e. Failure to place Billy Thornton on suicide watch despite suicidal ideation;


                                                43
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 44 of 77




            f. Failing to provide adequate psychotherapy to Billy Thornton; and
            g. Failing to identify Billy Thornton as a suicide risk and to provide adequate
               treatment and monitoring to prevent suicide.

       323.    The aforementioned conduct of Defendants JOHN DOE IX and X was

objectively unreasonable.

       324.    As a result of Defendants JOHN DOE IX and X's unjustified delay in

providing medical care, Billy Thornton experienced extreme and unneeded physical and

mental pain, and ultimately died.

       325.    The acts or omissions of Defendants as described herein deprived Billy

Thornton of his constitutional rights and caused him other damages.

       326.    As a proximate result of Defendants' unlawfiil conduct, Billy Thornton

suffered actual physical and emotional injuries and death, and other damages and losses

entitling Plaintiff to compensatory damages in amounts to be determined at trial. These

injuries include, but are not limited to, loss of constitutional and federal rights, physical

injuries, extraordinary pain and suffering, and emotional distress.

       327.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

       328.    In addition to compensatory, damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.

        WHEREFORE,BETTY HEAD respectfully requests that this Court enterjudgment

 against Defendants JOHN DOE IX and X,awarding compensatory damages, attorneys' fees,

 punitive damages, and for any further relief this Court deerns just.

        Count 4: 42 U.S.C.§ 1983 — VIOLATION OF EIGHTH AMENDMENT
                          (Betty Head vs. Defendant MHM)


                                                44
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 45 of 77



        329.   Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       330.    At all relevant times, MHM administered, referred, and approved medical care

for inmates at the Holman Correctional Facility.

       331.    At all relevant times, MHM,as well as its agents and employees, acted under

color of state law and within the course and scope oftheir employment.

       332.    At all relevant times, MHM had in effect official policies or longstanding

practices and customs that condoned and fostered the unconstitutional conduct of JOHN

DOES IX and X, and other agents and employees of MHM and/or Holman Correctional

Facility, including:

            a. Failing to identify prisoners, including Billy Thornton, with serious mental-
               health needs and to classify their needs properly;
            b. Failing to provide individualized treatment plans to prisoners with serious
               mental-health needs,including Billy Thornton;
            c. Failing to provide psychotherapy by qualified and properly supervised mental-
               health staff with adequate frequency and sound confidentiality to mentally ill
               inmates, including Billy Thornton;
            d. Providing insufficient out-of-cell time and treatment to those who needed
               residential treatment, and failing to provide hospital-level care to those who
               needed it, including Billy Thornton;
            e. Failing to identify suicide risks adequately and providing inadequate treatment
               and monitoring to inmates who were suicidal, engaging in self-harm, or
               otherwise undergoing a mental-health crisis, including Billy Thornton;
            f. Placing seriously mentally ill prisoners, including Billy Thornton, in
               segregation Without extenuating circumstances and for prolonged periods of
               time, placing prisoners with serious mental-health needs, including Billy
               Thornton, in segregation without adequate consideration of the impact of
               segregation on mental health, and providing inadequate treatment and
               monitoring in segregation for mentally ill inmates,including Billy Thornton.

       333.    JOHN DOES IX and X and other agents and employees of MHM were acting

pursuant to these policies, practices, or customs.

       334.    MHM failed to properly train or supervise its agents and employees,including

JOHN DOES IX and X,on the provision of needed psychological treatment to detainees.


                                                45
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 46 of 77




       335.    Defendant had actual and/or constructive knowledge of the deficient policies,

practices and customs alleged above. Despite having knowledge ofthe above, the Defendant

condoned,tolerated and through its own actions or inactions thereby ratified such policies.

       336.    As such, MHM was deliberately indifferent and reckless with respect to the

potential violation of constitutional rights ofdetainees, including Billy Thornton.

       337.    At all relevant times, Billy Thornton had a right to be free from violations of

his constitutional rights.

       338.   The violation ofBilly Thornton's constitutional rights by JOHN DOES IX and

X was the plainly obvious consequences of Defendant MHM's failures.

       339.   The acts or omissions of Defendant as described herein Billy Thornton of his

constitutional rights and caused him other damages.

       340.   As a proximate result of Defendant's unlawful conduct, Billy Thornton

suffered actual physical and emotional injuries and death, and other darnages and losses

entitling Plaintiff to compensatory damages in amounts to be determined at trial. These

injuries include, but are not limited to, loss of constitutional and federal rights, physical

injuries, extraordinary pain and suffering, and emotional distress.

       341.   Plaintiff is further entitled to attomeys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

       342.   In addition to compensatory,damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.




                                               46
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 47 of 77




        WHEREFORE, BETTY HEAD respectfully requests that this Court enter judgment

against Defendant MHM, including awarding compensatory damages, attorneys' fees,

punitive damages, and for any further relief this Court deems just.

                              Count 5: Wrongful Death
   (Betty Head vs. Defendants Dunn,Naglich,Stewart, John Does I-II and IX-X, and
                                       MHM)
        343.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

        344.    At all times, Defendants had a duty to refrain from acts and omissions which

could cause the inmates of Holman Correctional Facility unnecessary and unwarranted harm.

        345.    The acts or ornissions of Defendants as described herein caused Billy

Thornton's injuries, including his death.

        346.    As a proximate result of Defendants' unlawful conduct, Billy Thornton

suffered actual physical and emotional injuries and death, and other damages and losses

entitling Plaintiff to compensatory damages in amounts to be determined at trial. These

injuries include, but are not limited to, physical injuries, extraordinary pain and suffering, and

emotional distress.

        WHEREFORE, BETTY HEAD respectfully requests that this Court enter judgment

against Defendants, including awarding compensatory damages, punitive damages, and for

any further relief this Court deems just.

        Count 6: 42 U.S.C.4 1983 — VIOLATION OF EIGHTH AMENDMENT
                 (JeffRust vs. Defendants Dunn, Naglich and Stewart)
       347.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.




                                                 47
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 48 of 77




       348.   At all relevant times, Defendants DUNN,NAGLICH and STEWART and their

agents, employees, agents, and/or officers, including JOHN DOES I-XVI, were acting

pursuant to an expressly adopted official policy or a longstanding practice or custom of

Defendants DUNN,NAGLICH and STEWART.

       349.   At all times relevant, it was the duty of Defendants DUNN, NAGLICH and

STEWART to refrain from subjecting others to a deprivation of Constitutional rights,

including Ryan Rust.

       350.   At all relevant times, in breach of said duty, Defendants DUNN,NAGLICH

and STEWART subjected decedent Ryan Rust to deprivation of rights in violation of the

privileges and immunities secured to Ryan Rust by the Eighth Amendment to the United

States Constitution by engaging in the following policies, practices, and customs:

           a. Failing to identify prisoners, including Ryan Rust, with serious mental-health
              needs and to classify their needs properly;
           b. Failing to provide individualized treatment plans to prisoners with serious
              mental-health needs, including Ryan Rust;
           c. Failing to provide psychotherapy by qualified and properly supervised mental-
              health staff with adequate frequency and sound confidentiality to mentally ill
              inmates, including Ryan Rust;
           d. Providing insufficient out-of-cell time and treatment to those who needed
              residential treatment, and failing to provide hospital-level care to those who
              needed it, including Ryan Rust;
           e. Failing to identify suicide risks adequately and providing inadequate treatment
              and monitoring to inmates who were suicidal, engaging in self-hum, or
              otherwise undergoing a mental-health crisis, including Ryan Rust;
           f. Imposing disciplinary sanctions on mentally ill prisoners, including Ryan
              Rust, for symptoms of their mental illness, and imposing disciplinary
              sanctions without regard for the impact of sanctions on prisoners' mental
              health; and
           g. Placing seriously mentally ill prisoners, including Ryan Rust, in segregation
              without extenuating circumstances and for prolonged periods of time, placing
              prisoners with serious mental-health needs, including Ryan Rust, in
              segregation without adequate consideration of the impact of segregation on
              mental health, and providing inadequate treatment and monitoring in
              segregation for mentally ill inmates, including Ryan Rust.




                                              48
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 49 of 77




        351.    Defendants DUNN,NAGLICH and STEWART, together with various other

officials, whether narned or unnamed, had either actual or constructive knowledge of the

deficient policies, practices and customs alleged above. Despite having knowledge of the

above, these Defendants condoned, tolerated and through their own actions or inactions

thereby ratified such policies.

       352.     At all times, Defendants DUNN, NAGLICH and STEWART were aware of

the risk of serious harm to seriously mentally ill prisoners, including Ryan Rust, resulting

from the aforementioned policies.

       353.     Such Defendants also acted with deliberate indifference to the foreseeable

effects and consequences of these policies with respect to the constitutional rights of

decedent, Ryan Rust, as well as its detrimental impact on the confidence the public has in the

correctional body that serves it.

       354.     As a direct and proximate result of the Constitutional violations caused by

Defendants DUNN, NAGLICH and STEWART, the employees, agents and/or officers of

ADOC and the Holman Correctional Facility, and other policymakers, decedent Ryan Rust

was deprived of his liberty and suffered damages,including death.

       355.     As a direct of the Constitutional violations caused by Defendants DUNN,

NAGLICH and STEWART,the employees,agents and/or officers ofADOC and the Holman

Correctional Facility, and other policymakers, decedent RYAN RUST's heirs suffered

personal and pecuniary losses.

        WHEREFORE, Plaintiff JEFF RUST respectfully requests that this Court enter

judginent      against Defendants, DUNN, NAGLICH and STEWART, awarding




                                                49
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 50 of 77




 compensatory damages, attorneys' fees, punitive damages, and for any further relief this

 Court deerns just.

        Count 7: 42 U.S.C. & 1983 — VIOLATION OF EIGHTH AMENDMENT
                    (JeffRust vs. Defendants John Doe IIIand IV)
       356.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       357.    At all material times, Ryan Rust was experiencing a serious medical need

requiring treatment.

       358.    At all material times, Defendants JOHN DOE III and IV knew ofRyan Rust's

serious medical need.

       359.    Despite this knowledge, Defendants JOHN DOE III and IV intentionally and

deliberately delayed and/or failed to provide Ryan Rust his needed psychological treatment,

and intentionally and deliberately provided him inadequate treatment.

       360.   In so doing, Defendants JOHN DOE III and IV consciously disregarded a

substantial risk ofcausing harm or death to Ryan Rust.

       361.   The aforementioned conduct of Defendants JOHN DOE III and IV in refusal

to provide Ryan Rust adequate psychological treatment was in violation of the Eighth

Amendment to the United States Constitution.

       362.    At all material times, Defendants- JOHN DOE III and IV were acting ander

color and authority of state law as agents and employees of Defendants DUNN and

STEWART,and were acting under color and authority of state law.

       363.   At all times relevant, it was the duty of Defendant JOHN DOE III and IV, to

refrain from subjecting others to a deprivation of rights, including decedent Ryan Rust.




                                               50
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 51 of 77




        364.    In breach of said duty, Defendants JOHN DOE III and IV subjected

decedent Ryan Rust to deprivation of rights in violation of the privileges and immunities

secured to Ryan Rust by the Eighth Amendment to the United States Constitution by

engaging in the following acts or omissions:

            a. Failure to provide sufficient monitoring to seriously mentally ill and/or
               suicidal inmates, including Ryan Rust;
            b. Failure to enact suicide-prevention measures to seriously mentally ill and/or
               suicidal inmates, including Ryan Rust;
            c. Failure to recommend or refer seriously mentally ill and/or suicidal inmates,
               including Ryan Rust, to needed psychological treatment;
            d. Placement of seriously mentally ill and/or suicidal inmates, including Ryan
               Rust, in segregation;
            e. Failure to transport seriously mentally ill and/or suicidal inmates, including
               Ryan Rust, to scheduled and necessary psychological treatment; and
            f. Failure to ensure the cells of seriously mentally ill and/or suicidal inmates,
               including Ryan Rust, were free from means ofself-harm or suicide attempts.

        365.    The aforementioned conduct of Defendants JOHN DOE III and IV was

objectively unreasonable.

        366.    As a result of Defendants JOHN DOE III and IVs' unjustified failures in

providing medical care, Ryan Rust experienced extreme and unneeded physical and mental

pain, and ultimately died.

       367.    The acts or omissions of Defendants as described herein deprived Ryan Rust

of his constitutional rights and caused him other damages.

       368.    As a proximate result of Defendants' unlawful conduct, Ryan Rust suffered

actual physical and emotional injuries and death, and other damages and losses entitling

Plaintiffto compensatory damages in amounts to be determined at trial. These injuries include,

but are not limited to, loss ofconstitutional and federal rights, physical injuries, extraordinary

pain and suffering, and emotional distress.




                                                  51
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 52 of 77




       369.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

       370.    In addition to compensatory,damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights of Plaintiff.

       WHEREFORE, JEFF RUST respectfully requests that this Court enter judgment

against Defendants JOHN DOE III and IV, awarding compensatory damages, attorneys' fees,

punitive damages, and for any further relief this Court deems just.

        Count 8: 42 U.S.C.4 1983 — VIOLATION OF EIGHTH AMENDMENT
                    (JeffRust vs. Defendants John Doe XIand XII)
       371.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       372.    At all material tirnes, Ryan Rust was experiencing a serious medical need

requiring treatment.

       373.    At all material times, Defendants JOHN DOE XI and XII knew ofRyan Rust's

serious medical need.

       374.    Despite this knowledge, Defendants JOHN DOE XI and XII intentionally and

deliberately delayed and/or failed to provide Ryan Rust his needed psychological treatment,

and intentionally and deliberately provided him inadequate treatment.

       375.    In so doing, Defendants JOHN DOE XI and XII consciously disregarded a

substantial risk of causing harm or death to Ryan Rust.

       376.    The aforementioned conduct of Defendants JOHN DOE XI and XII in refusal

to provide Ryan Rust adequate psychological treatment was in violation of the Eighth

Amendment to the United States Constitution.


                                                52
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 53 of 77




        377.    At all material times,.Defendants JOHN DOE XI and XII were acting under

color and authority of state law as agents and employees of Defendants DUNN,NAGLICH

and STEWART, by and through WEXFORD, and were acting under color and authority of

state law.

        378.    At all times relevant, it was the duty of Defendants JOHN DOE XI and XII

to refrain from subjecting others to a deprivation of rights, including decedent Ryan

Rust.

        379.    At all relevant times, in breach of said duty, Defendants JOHN DOE XI

and XII subjected decedent Ryan Rust to a deprivation ofrights in violation ofthe privileges

and immunities secured to Ryan Rust by the Eighth Amendment to the United States

Constitution by engaging in the following acts or omissions:

             a. Failing to identify Ryan Rust's serious mental-health needs and to classify his
                needs properly;
             b. Failing to provide an individual treatment plan to Ryan Rust;
             c. Placement of seriously mentally ill and/or suicidal inmates, including Ryan
                Rust, in segregation;
             d. Failing to provide adequate psychotherapy to Ryan Rust; and
             e. Failing to identify Ryan Rust as a suicide risk and to provide adequate
                treatment and monitoring to prevent suicide.

        380.    The aforementioned conduct of Defendants JOHN DOE XI and XII was

objectively unreasonable.

        381.    As a result of Defendants JOHN DOE XI and XIIs' unjustified failure to

provide medical care,Ryan Rust experienced extreme and unneeded physical and mental pain,

and ultimately died.

        382.    The acts or omissions of Defendants as described herein deprived Ryan Rust

of his constitutional rights and caused him other damages.




                                                53
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 54 of 77



       383.    As a proximate result of Defendants' unlawful conduct, Ryan Rust suffered

actual physical and emotional injuries and death, and other darnages and losses entitling

Plaintiffto compensatory damages in amounts to be determined at trial. These injuries include,

but are not limited to, loss ofconstitutional and federal rights, physical injuries, extraordinary

pain and suffering, and emotional distress.

       384.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

       385.    In addition to compensatory,damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights of Plaintiff.

        WHEREFORE, JEFF RUST respectfully requests that this Court enter judgment

 against Defendants JOHN DOE XI and XII, awarding compensatory damages, attorneys'

 fees, punitive damages, and for any further relief this Court deems just.

        Count 9: 42 U.S.C. 4 1983 — VIOLATION OF EIGHTH.AMENDMENT
                          (JeffRust vs. Defendant Wexford)
       386.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as iffully restated herein.

       387.    At all relevant times, Wexford administered, referred, and approved medical

care for inmates at the Holman Correctional Facility.

       388.    At all relevant times, Wexford,as well as its agents and employees,acted under

color of state law and within the course and scope oftheir employment.

       389.    At all relevant times, Wexford had in effect official policies or longstanding

practices and customs that condoned and fostered the unconstitutional conduct of JOHN




                                                 54
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 55 of 77



 DOES XI and XII, and other agents and employees of Wexford and/or Holman Correctional

 Facility, including:

              a. Failing to identify prisoners, including Ryan Rust, with serious mental-health
                 needs and to classify their needs properly;
              b. Failing to provide individualized treatment plans to prisoners with serious
                 mental-health needs, including Ryan Rust;
              c. Failing to provide psychotherapy by qualified and properly supervised mental-
                 health staff with adequate frequency and sound confidentiality to mentally ill
                 inmates, including Ryan Rust;
              d. Providing insufficient out-of-cell time and treatment to those who needed
                 residential treatment, and failing to provide hospital-level care to those who
                 needed it, including Ryan Rust;
              e. Failing to identify suicide risks adequately and providing inadequate treatment
                 and monitoring to inmates who were suicidal, engaging in self-harm, or
                 otherwise undergoing a mental-health crisis, including Ryan Rust;
              f. Placing seriously mentally ill prisoners, including Ryan Rust, in segregation
                 without extenuating circumstances and for prolonged periods oftime, placing
                 prisoners with serious mental-health needs, including Ryan Rust, in
                 segregation without adequate consideration of the impact of segregation on
                 mental health, and providing inadequate treatment and monitoring in
                 segregation for mentally ill inmates, including Ryan Rust.

         390.    JOHN DOES XI and XII and other agents and employees of Wexford were

 acting pursuant to these policies, practices, or customs.

         391.    Wexford failed to properly train or supervise its agents and employees,

 including JOHN DOES XI and XII, on the provision of needed psychological treatment to

 detainees.

         392.    Defendant had actual and/or constructive knowledge of the deficient policies,

practices and customs alleged above. Despite having knowledge of the above, the Defendant

condoned, tolerated and through its own actions or inactions thereby ratified such policies.

        393.     As such, Wexford was deliberately indifferent and reckless with respect to the

potential violation of constitutional rights of detainees, including Ryan Rust.

        394.     At all relevant times, Ryan Rust had a right to be free from violations of his

constitutional rights.


                                                 55
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 56 of 77



        395.    The violation ofRyan Rust's constitutional rights by JOHN DOES XI and XII

was the plainly obvious consequences of Defendant Wexford's failures.

        396.    The acts or omissions of Defendant as described herein Ryan Rust of his

constitutional rights and caused him other darnages.

        397.    As a proximate result of Defendant's unlawful conduct, Ryan Rust suffered

actual physical and emotional injuries and death, and other damages and losses entitling

Plaintiffto compensatory damages in arnounts to be determined at trial. These injuries include,

but are not limited to, loss of constitutional and federal rights, physical injuries, extraordinary

pain and suffering, and emotional distress.

        398.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

        399.    In addition to compensatory, darnages, Plaintiff entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.

        WHEREFORE, JEFF RUST respectfully requests that this Court enter judgment

against Defendant Wexford, including awarding compensatory damages, attorneys' fees,

punitive damages, and for any further relief this Court deems just.

                              Count 10: Wrongful Death
   (JeffRust vs. Defendants Dunn,Naglich,Stewart, John Does III-IV and XI-XII, and
                                      Wexford)
        400.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

        401.    At all times, Defendants had a duty to refrain from acts and omissions which

could cause the inmates of Holman Correctional Facility unnecessary and unwarranted harm.



                                                  56
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 57 of 77




        402.   The acts or omissions of Defendants as described herein caused Ryan Rust's

injuries, including his death.

       403.    As a proximate result of Defendants' unlawful conduct, Ryan Rust suffered

actual physical and emotional injuries and death, and other damages and losses entitling

Plaintiffto compensatory damages in amounts to be determined at trial. These injuries include,

but are not limited to, physical injuries, extraordinary pain and suffering, and emotional

distress.

        WHEREFORE, JEFF RUST respectfully requests that this Court enter judgment

against Defendants, including awarding compensatory damages, punitive damages, and for

any further relief this Court deems just.

      Count 11: 42 U.S.C.4 1983 — VIOLATION OF EIGHTH AMENDMENT
 (Theresa Holmes vs. Defendants Dunn,Naglich, Files, and/or Patrick, and/or Warden
                                     Doe I)
       404.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       405.    At all relevant times, Defendants DUNN, NAGLICH, FILES, and/or

PATRICK, and/or WARDEN DOE I, and their agents, employees, agents, and/or officers,

including JOHN DOES I-XVI, were acting pursuant to an expressly adopted official policy or

a longstanding practice or custom of Defendants DUNN, NAGLICH, and FILES, and/or

PATRICK,and/or WARDEN DOE I.

       406.    At all times relevant, it was the duty of Defendants DUNN, NAGLICH,

FILES, and/or PATRICK, and/or WARDEN DOE I to refrain from subjecting others to a

deprivation of Constitutional rights, including Matthew Holmes.

       407.    At all relevant times, in breach of said duty, Defendants DUNN,NAGLICH,

FILES, and/or PATRICK, and/or WARDEN DOE I subjected decedent Matthew Holmes

                                               57
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 58 of 77




 to deprivation of rights in violation of the privileges and immunities secured to Matthew

 Holm es by the Eighth Amendment to the United States Constitution by engaging in the

 following policies, practices, and customs:

            a. Failing to identify prisoners, including Matthew Holmes, with serious mental-
               health needs and to classify their needs properly;
            b. Failing to provide individualized treatment plans to prisoners with serious
               mental-health needs, including Matthew Holmes;
            c. Failing to provide psychotherapy by qualified and properly supervised mental-
               health staff with adequate frequency and sound confidentiality to mentally ill
               inmates, including Matthew Holmes;
            d. Providing insufficient out-of-cell time and treatment to those who needed
               residential treatment, and failing to provide hospital-level care to those who
               needed it, including Matthew Holmes;
            e. Failing to identify suicide risks adequately and providing inadequate treatment
               and monitoring to inmates who were suicidal, engaging in self-harm, or
               otherwise undergoing a mental-health crisis, including Matthew Holmes;
            f. Imposing disciplinary sanctions on mentally ill prisoners, including Matthew
               Holmes, for symptoms of their mental illness, and imposing disciplinary
               sanctions without regard for the impact of sanctions on prisoners' mental
               health; and
            g. Placing seriously mentally ill prisoners, including Matthew Holmes, in
               segregation without extenuating circumstances and for prolonged periods of
               time, placing prisoners with serious mental-health needs, including Matthew
               Holmes, in segregation without adequate consideration of the impact of
               segregation on mental health, and providing inadequate treatment and
               monitoring in segregation for mentally ill inmates, including Matthew
               Holmes.

       408.    Defendants DUNN,NAGLICH,FILES,and/or PATRICK,and/or WARDEN

DOE I, together with various other officials, whether named or unnamed, had either actual

or constructive knowledge of the deficient policies, practices and customs alleged above.

Despite having knowledge of the above, these Defendants condoned, tolerated and through

their own actions or inactions thereby ratified such policies.

       409.    At all times, Defendants DUNN, NAGLICH, FILES, and/or PATRICK,

and/or WARDEN DOE I were aware of the risk of serious harm to seriously mentally ill

prisoners, including Matthew Holmes,resulting from the aforementioned policies.



                                                58
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 59 of 77




          410.   Such Defendants also acted with deliberate indifference to the foreseeable

effects and consequences of these policies with respect to the constitutional rights of

decedent, Matthew Holmes, as well as its detrimental impact on the confidence the public

has in the correctional body that serves it.

          411.   As a direct and proximate result of the Constitutional violations caused by

Defendants DUNN, NAGLICH, FILES, and/or PATRICK, and/or WARDEN DOE I, the

employees, agents and/or officers of ADOC and the Limestone Correctional Facility, and

other policymakers, decedent Matthew Holmes was deprived of his liberty and suffered

damages, including death.

          412.   As a direct result of the Constitutional violations caused by Defendants

DUNN,NAGLICH,FILES, and/or PATRICK,and/or WARDEN DOE I, the employees,

agents andJor officers ofADOC and the Limestone Correctional Facility, and other

policymakers, decedent MATTHEW HOLMES's heirs suffered personal and pecuniary

losses.

          WHEREFORE, Plaintiff THERESA HOLMES respectfully requests that this Court

enter judgment against Defendants, DUNN, NAGLICH, FILES, and/or PATRICK, andJor

WARDEN DOE I, awarding compensatory damages, attorneys' fees, punitive damages, and

for any further relief this Court deems just.

          Count 12: 42 U.S.C.§ 1983 — VIOLATION OF EIGHTH AMENDMENT
                    (Theresa Holmes vs. Defendants John Doe V and VI)
          413.   Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

          414.   At all material times, Matthew Holmes was experiencing a serious medical

need requiring treatment.


                                                59
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 60 of 77




       415.    At all material times, Defendants JOHN DOE V and VI knew of Matthew

Holmes's serious medical need.

       416.    Despite this knowledge, Defendants JOHN DOE V and VI intentionally and

deliberately delayed and/or failed to provide Matthew Holmes his needed psychological

treatment, and intentionally and deliberately provided him inadequate treatment.

       417.    In so doing, Defendants JOHN DOE V and VI consciously disregarded a

substantial risk ofcausing harm or death to Matthew Holmes.

       418.    The aforementioned conduct ofDefendants JOHN DOE V and VI in refusal to

provide Matthew Holmes adequate psychological treatment was in violation of the Eighth

Amendment to the United States Constitution.

       419.    At all material times, Defendants JOHN DOE V and VI were acting under

color and authority ofstate law as agents and employees ofDefendants DUNN,FILES,and/or

PATRICK,and/or WARDEN DOE I, and were acting under color and authority of state law.

       420.    At all times relevant, it was the duty of Defendant JOHN DOE V and VI, to

refrain from subjecting others to a deprivation of rights, including decedent Matthew

Holmes.

       421.   In breach of said duty, Defendants JOHN DOE V and VI subjected decedent

Matthew Holmes to deprivation ofrights in violation ofthe privileges and immunities secured

to Matthew Holmes by the Eighth Amendment to the United States Constitution by

engaging in the following acts or omissions:

           h. Failure to provide sufficient monitoring to seriously mentally ill and/or
              suicidal inmates, including Matthew Holmes;
           i. Failure to enact suicide-prevention measures to seriously mentally ill and/or
              suicidal inmates, including Matthew Holmes;
           j. Failure to recommend or refer seriously mentally ill and/or suicidal inmates,
              including Matthew Holmes, to needed psychological treatment;


                                               60
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 61 of 77




             k. Placement of seriously mentally ill and/or suicidal inmates, including
                Matthew Holmes,in segregation;
             1. Failure to transport seriously mentally ill and/or suicidal inmates, including
                Matthew Holmes, to scheduled and necessary psychological treatment; and
             m. Failure to ensure the cells of seriously mentally ill and/or suicidal inmates,
                including Matthew Holmes, were free from means of self-harm or suicide
                attempts.

         422. The aforementioned conduct of Defendants JOHN DOE V and VI was

 objectively unreasonable.

         423. As a result of Defendants JOHN DOE V and VIs' unjustified failures in

 providing medical care, Matthew Holmes experienced extreme and unneeded physical and

 mental pain, and ultimately died.

         424. The acts or omissions of Defendants as described herein deprived Matthew

 Holmes of his constitutional rights and caused him other damages.

        425.    As a proximate result of Defendants' unlawful conduct, Matthew Holmes

suffered actual physical and emotional injuries and death, and other damages and losses

entitling Plaintiffto compensatory damages in amounts to be determined at trial. These injuries

include, but are not limited to, loss of constitutional and federal rights, physical injuries,

extraordinary pain and suffering, and emotional distress.

        426.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

        427.    In addition to compensatory, damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.




                                                 61
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 62 of 77



         WHEREFORE, THERESA HOLMES respectfully requests that this Court enter

 judgment against Defendants JOHN DOE V and VI awarding compensatory damages,

 attorneys' fees, punitive damages, and for any further relief this Court deems just.

       Count 13: 42 U.S.C. & 1983 — VIOLATION OF EIGHTH AMENDMENT
                (Theresa Holmes vs. Defendants John Doe XIII-XM
       428.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as iffully restated herein.

       429.    At all material times, Matthew Holmes was experiencing a serious medical

need requiring treatment.

       430.    At all material times, Defendants JOHN DOE XIII and XIV knew of Matthew

Holmes's serious medical need.

       431.    Despite this knowledge, Defendants JOHN DOE XIII and XIV intentionally

and deliberately delayed and/or failed to provide Matthew Holmes his needed psychological

treatment, and intentionally and deliberately provided him inadequate treatment.

       432.    In so doing, Defendants JOHN DOE XIII and XIV consciously disregarded a

substantial risk of causing harm or death to Matthew Holmes.

       433.    The aforementioned conduct of Defendants JOHN DOE XIII and XIV in

refusal to provide Matthew Holmes adequate psychological treatment was in violation of the

Eighth Amendment to the United States Constitution.

       434.    At all material times, Defendants JOHN DOE XIII and XIV were acting under

color and authority of state law as agents and employees of Defendants DUNN,NAGLICH,

FILES, and/or PATRICK, and/or WARDEN DOE I, by and through Wexford, and were

acting under color and authority of state law.




                                                 62
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 63 of 77




       435.    At all times relevant, it was the duty of Defendants JOHN DOE XIII and XIV

to refrain from subjecting others to a deprivation of rights, including decedent Matthew

Holmes.

       436.    At all relevant times, in breach of said duty, Defendants JOHN DOE III

and IV subjected decedent Matthew Holmes to a deprivation of rights in violation of the

privileges and immunities secured to Matthew Holmes by the Eighth Amendment to the

United States Constitution by engaging in the following acts or omissions:

           a. Failing to identify Matthew Holmes's serious mental-health needs and to
              classify his needs properly;
           b. Failure to place Matthew Holmes on suicide watch despite suicidal high
              suicide risk;
           c. Failing to provide an individual treatment plan to Matthew Holmes;
           d. Failing to provide adequate psychotherapy to Matthew Holmes;
           e. Failure to refer Matthew Holmes to emergent-level or out-of-facility
              treatment;
           f. Placement of seriously mentally ill and/or suicidal inmates, including
              Matthew Holmes,in segregation; and
           g. Failing to identify Matthew Holmes as a suicide risk and to provide adequate
              treatment and monitoring to prevent suicide.

       437.   The aforementioned conduct of Defendants JOHN DOE XIII and XIV was

objectively unreasonable.

       438.   As a result of Defendants JOHN DOE XIII and XIVs' unjustified delay in

providing medical care, Matthew Holmes experienced extreme and unneeded physical and

mental pain, and ultimately died.

       439.   The acts or omissions of Defendants as described herein deprived Matthew

Holmes of his constitutional rights and caused him other damages.

       440.   As a proximate result of Defendants' unlawful conduct, Matthew Holmes

suffered actual physical and emotional injuries and death, and other damages and losses

entitling Plaintiff to compensatory damages in amounts to be determined at trial. These


                                              63
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 64 of 77




injuries include, but are not limited to, loss of constitutional and federal rights, physical

injuries, extraordinary pain and suffering, and emotional distress.

       441.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

       442.    In addition to compensatory, damages,Plaintiff is entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.

       WHEREFORE, THERESA HOLMES respectfully requests that this Court enter

judgment against Defendants JOHN DOE XIII and XIV, awarding compensatory damages,

attorneys' fees, punitive damages, and for any further relief this Court deems just.

       Count 14: 42 U.S.C. & 1983 — VIOLATION OF EIGHTH AMENDMENT
                      (Theresa Holmes vs. Defendant Wexford)
       443.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as iffully restated herein.

       444.    At all relevant times, Wexford administered, referred, and approved medical

care for inmates at the Limestone Correctional Facility.

       445.    At all relevant times, Wexford,as well as its agents and employees,acted under

color of state law and within the course and scope oftheir employment.

       446.    At all relevant times, Wexford had in effect official policies or longstanding

practices and customs that condoned and fostered the unconstitutional conduct of JOHN

DOES XIII and XIV, and other agents and employees of Wexford and/or Limestone

Correctional Facility, including:

           a. Failing to identify prisoners, including Matthew Holmes, with serious mental-
              health needs and to classify their needs properly;
           b. Failing to provide individualized treatment plans to prisoners with serious
              mental-health needs, including Matthew Holmes;

                                                64
      Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 65 of 77



             c. Failing to provide psychotherapy by qualified and properly supervised mental-
                health staff with adequate frequency and sound confidentiality to mentally ill
                inmates, including Matthew Holmes;
             d. Providing insufficient out-of-cell time and treatment to those who needed
                residential treatment, and failing to provide hospital-level care to those who
                needed it, including Matthew Holmes;
             e. Failing to identify suicide risks adequately and providing inadequate treatment
                and monitoring to inmates who were suicidal, engaging in self-harm, or
                otherwise undergoing a mental-health crisis, including Matthew Holmes;
             f. Placing seriously mentally ill prisoners, including Matthew Holmes, in
                segregation without extenuating circumstances and for prolonged periods of
                time, placing prisoners with serious mental-health needs, including Matthew
                Holmes, in segregation without adequate consideration of the impact of
                segregation on mental health, and providing inadequate treatment and
                monitoring in segregation for mentally ill inmates, including Matthew
                Holmes.

        447.    JOHN DOES XIII and XIV and other agents and employees of Wexford were

acting pursuant to these policies, practices, or customs.

        448.    Wexford failed to properly train or supervise its agents and employees,

including JOHN DOES XIII and XIV, on the provision of needed psychological treatment to

detainees.

        449.    Defendant had actual and/or constructive knowledge of the deficient policies,

practices and customs alleged above. Despite having knowledge ofthe above,the Defendant

condoned, tolerated and through its own actions or inactions thereby ratified such policies.

        450.    As such, Wexford was deliberately indifferent and reckless with respect to the

potential violation ofconstitutional rights of detainees, including Matthew Holmes.

        451.    At all relevant times, Matthew Holmes had a right to be free from violations

of his constitutional rights.

        452.    The violation of Matthew Holmes's constitutional rights by JOHN DOES XIII

and XIV was the plainly obvious consequences of Defendant Wexford's failures.




                                                 65
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 66 of 77




        453.   The acts or omissions of Defendant as described herein Matthew Holmes of

his constitutional rights and caused him other damages.

        454.   As a proximate result of Defendant's unlawful conduct, Matthew Holmes

suffered actual physical and emotional injuries and death, and other damages and losses

entitling Plaintiff to compensatory damages in amounts to be determined at trial. These

injuries include, but are not limited to, loss of constitutional and federal rights, physical

injuries, extraordinary pain and suffering, and emotional distress.

        455.   Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

        456.   In addition to compensatory, damages,Plaintiff is entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights of Plaintiff.

        WHEREFORE, THERESA HOLMES respectfully requests that this Court enter

judgment against Defendant Wexford,including awarding compensatory damages, attorneys'

fees, punitive damages, and for any further relief this Court deems just.

                            Count 15: Wrongful Death
 (Theresa Holmes vs. Defendants Dunn,Naglich, Files, andior Patrick, andior Warden
               Doe I, John Does V-VI and XIII-XIV, and Wexford)
        457.   Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

        458.   At all times, Defendants had a duty to refrain from acts and omissions which

could cause the inmates of Limestone Correctional Facility unnecessary and unwarranted

harm.

        459.   The acts or omissions of Defendants as described herein caused Matthew

Holmes's injuries, including his death.

                                                66
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 67 of 77




       460.     As a proximate result of Defendants' unlawful conduct, Matthew Holmes

suffered actual physical and emotional injuries and death, and other damages and losses

entitling Plaintiff to compensatory damages in amounts to be determined at trial. These

injuries include, but are not limited to, physical injuries, extraordinary pain and suffering, and

emotional distress.

        WHEREFORE, THERESA HOLMES respectfully requests that this Court enter

judgment against Defendants, including awarding compensatory damages, punitive damages,

and for any further relief this Court deems just.

       Count 16: 42 U.S.C.§ 1983 — VIOLATION OF EIGHTH AMENDMENT
                (Jeri Ford vs. Defendants Dunn,Naglich and Bolling)
       461.     Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as iffully restated herein.

       462.     At all relevant times, Defendants DUNN,NAGLICH and BOLLING,and their

agents, employees, agents, and/or officers, including JOHN DOES I-IV, were acting pursuant

to an expressly adopted official policy or a longstanding practice or custom of Defendants

DUNN,NAGLICH and BOLLING.

       463.     At all times relevant, it was the duty of Defendants DUNN, NAGLICH and

BOLLING to refrain frorn subjecting others to a deprivation ofConstitutional rights,including

Paul Ford.

       464.     At all relevant times, in breach of said duty, Defendants DUNN,NAGLICH

and BOLLING subjected decedent Paul Ford to deprivation of rights            in violation of the
privileges and immunities secured to P au 1 Ford by the Eighth Amendment to the United

States Constitution by engaging in the following policies, practices, and customs:

             a. Failing to identify prisoners, including Paul Ford, with serious mental-health
                needs and to classify their needs properly;

                                                 67
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 68 of 77



            b. Failing to provide individualized treatment plans to prisoners with serious
               mental-health needs, including Paul Ford;
            c. Failing to provide psychotherapy by qualified and properly supervised mental-
               health staff with adequate frequency and sound confidentiality to mentally ill
               inmates, including Paul Ford;
            d. Providing insufficient out-of-cell time and treatment to those who needed
               residential treatment, and failing to provide hospital-level care to those who
               needed it, including Paul Ford;
            e. Failing to identify suicide risks adequately and providing inadequate treatment
               and monitoring to inmates who were suicidal, engaging in self-harm, or
               otherwise undergoing a mental-health crisis, including Paul Ford;
            f Imposing disciplinary sanctions on mentally ill prisoners,including Paul Ford,
               for syniptoms of their mental illness, and imposing disciplinary sanctions
               without regard for the impact ofsanctions on prisoners' mental health; and
            g. Placing seriously mentally ill prisoners, including Paul Ford, in segregation
               without extenuating circumstances and for prolonged periods oftime, placing
               prisoners with serious mental-health needs, including Paul Ford, in
               segregation without adequate consideration of the impact of segregation on
               mental health, and providing inadequate treatment and monitoring in
               segregation for mentally ill inmates,including Paul Ford.

       465.    Defendants DUNN,NAGLICH and BOLLING, together with various other

officials, whether named or unnamed, had either actual or constructive knowledge of the

deficient policies, practices and customs alleged above. Despite having knowledge of the

above, these Defendants condoned, tolerated and through their own actions or inactions

thereby ratified such policies.

       466.    At all times, Defendants DUNN, NAGLICH and BOLLING were aware of

the risk of serious harm to seriously mentally ill prisoners, including Paul Ford, resulting

from the aforementioned policies.

       467.    Such Defendants also acted with deliberate indifference to the foreseeable

effects and consequences of these policies with respect to the constitutional rights of

decedent, Paul Ford, as well as its detrimental impact on the confidence the public has in the

correctional body that serves it.

       468.    As a direct and proximate result of the Constitutional violations caused by

Defendants DUNN, NAGLICH and BOLLING, the employees, agents and/or officers of

                                                68
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 69 of 77




ADOC and the Kilby Correctional Facility, and other policymakers, decedent Paul Ford was

deprived of his liberty and suffered damages,including death.

       469.    As a direct result of the Constitutional violations caused by Defendants

DUNN,NAGLICH and BOLLING,the employees,agents and/or officers ofADOC and the

Kilby Correctional Facility, and other policymakers, decedent PAUL FORD's heirs suffered

personal and pecuniary losses.

         WHEREFORE, Plaintiff JERI FORD respectfully requests that this Court enter

 judgment against Defendants, DUNN,NAGLICH and BOLLING, awarding compensatory

 damages, attorneys' fees, punitive damages, and for any further relief this Court deemsjust.

       Count 17: 42ILS.C.4 1983 — VIOLATION OF EIGHTH AMENDMENT
                  (Jeri Ford vs. Defendants John Doe VIIand VIII)
       470.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       471.    At all material times, Paul Ford was experiencing a serious medical need

requiring treatment.

       472.    At all material times, Defendants JOHN DOE VII and VIII knew of Paul

Ford's serious medical need.

       473.    Despite this knowledge, Defendants JOHN DOE VII and VIII intentionally

and deliberately delayed amFor failed to provide Paul Ford his needed psychological

treatment, and intentionally and deliberately provided him inadequate treatment.

       474.    In so doing, Defendants JOHN DOE VII and VIII consciously disregarded a

substantial risk of causing harm or death to Paul Ford.




                                               69
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 70 of 77




        475.   The aforementioned conduct ofDefendants JOHN DOE VII and VIII in refusal

to provide Paul Ford adequate psychological treatment was in violation of the Eighth

Amendment to the United States Constitution.

        476.   At all material times, Defendants JOHN DOE VII and VIII were acting under

color and authority ofstate law as agents and employees ofDefendants DUNN and BOLLING

and were acting under color and authority of state law.

        477.   At all times relevant, it was the duty of Defendant JOHN DOE VII and VIII,

to refrain from subjecting others to a deprivation of rights, including decedent Paul

Ford.

        478.   In breach of said duty, Defendants JOHN DOE VII and VIII subjected

decedent Paul Ford to deprivation of rights in violation of the privileges and immunities

secured to Paul Ford by the Eighth Amendment to the United States Constitution by

engaging in the following acts or omissions:

           a. Failure to provide sufficient monitoring to seriously mentally ill and/or
              suicidal inmates, including Paul Ford;
           b. Failure to enact suicide-prevention measures to seriously mentally ill and/or
              suicidal inmates, including Paul Ford;
           c. Placement of seriously mentally ill and/or suicidal inmates, including Paul
              Ford, in segregation;
           d. Failure to recommend or refer seriously mentally ill and/or suicidal inmates,
              including Paul Ford,to needed psychological treatment;
           e. Faihire to transport seriously mentally ill and/or suicidal inmates, including
              Paul Ford, to scheduled and necessary psychological treatment; and
           f. Failure to ensure the cells of seriously mentally ill and/or suicidal inmates,
              including Paul Ford, were free from means ofself-harm or suicide attempts.

        479.   The aforementioned conduct of Defendants JOHN DOE VII and VIII was

objectively unreasonable.




                                               70
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 71 of 77




       480.    As a result of Defendants JOHN DOE VII and VIIIs' unjustified failures in

providing medical care, Paul Ford experienced extreme and unneeded physical and mental

pain, and ultimately died.

       481.    The acts or omissions of Defendants as described herein deprived Paul Ford of

his constitutional rights and caused him other damages.

       482.    As a proximate result of Defendants' unlawful conduct, Paul Ford suffered

actual physical and emotional injuries and death, and other darnages and losses entitling

Plaintiffto compensatory damages in amounts to be determined at trial. These injuries include,

but are not limited to, loss ofconstitutional and federal rights, physical injuries, extraordinary

pain and suffering, and emotional distress.

       483.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

       484.    In addition to compensatory,damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.

        WHEREFORE, JERI FORD respectfully requests that this Court enter judgment

 against Defendants JOHN DOE VII and VIII, awarding compensatory damages, attorneys'

 fees, punitive damages, and for any further relief this Court deems just.

       Count 18: 42 U.S.C. 4 1983 — VIOLATION OF EIGHTH AMENDMENT
                  (Jeri Ford vs. Defendants John Doe XV and XVI)
       485.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       486.    At all material times, Paul Ford was experiencing a serious medical need

requiring treatment.


                                                 71
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 72 of 77




        487.    At all material times, Defendants JOHN DOE XV and XVI knew of Paul

Ford's serious medical need.

        488.    Despite this knowledge, Defendants JOHN DOE III and IV intentionally and

deliberately delayed and/or failed to provide Paul Ford his needed psychological treatment,

and intentionally and deliberately provided him inadequate treatment.

        489.    In so doing, Defendants JOHN DOE XV and XVI consciously disregarded a

substantial risk ofcausing harm or death to Paul Ford.

        490.    The aforementioned conduct of Defendants JOHN DOE XV and XVI in

refusal to provide Paul Ford adequate psychological treatment was in violation of the Eighth

Amendment to the United States Constitution.

        491.    At all material times, Defendants JOHN DOE XV and XVI were acting under

color and authority of state law as agents and employees of Defendants DUNN,NAGLICH,

and BOLLING, by and through WEXFORD, and were acting under color and authority of

state law.

        492.    At all times relevant, it was the duty of Defendants JOHN DOE XV and XVI

to refrain from subjecting others to a deprivation of rights, including decedent Paul

Ford.

        493.    At all relevant times, in breach of said duty, Defendants JOHN DOE XV

and XVI subjected decedent Paul Ford to a deprivation ofrights in violation ofthe privileges

and immunities secured to Paul Ford by the Eighth Amendment to the United States

Constitution by engaging in the following acts or omissions:

             a. Failing to identify Paul Ford's serious mental-health needs and to classify his
                needs properly;
             b. Failing to provide an individual treatment plan to Paul Ford;



                                                 72
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 73 of 77




            c. Placement of seriously mentally ill and/or suicidal inmates, including Paul
               Ford, in segregation;
            d. Failure to place Paul Ford on suicide watch, despite suicidal ideation;
            e. Failure to refer Paul Ford to acute or out-of-facility treatment;
            f. Failing to provide adequate psychotherapy to Paul Ford; and
            g. Failing to identify Paul Ford as a suicide risk and to provide adequate
               treatment and monitoring to prevent suicide.

        494.    The aforementioned conduct of Defendants JOHN DOE XV and XVI was

objectively unreasonable.

       495.     As a result of Defendants JOHN DOE XV and XVIs' unjustified delay in and

failure to provide medical care, Paul Ford experienced extreme and unneeded physical and

mental pain, and ultimately died.

       496.     The acts or omissions of Defendants as described herein deprived Paul Ford of

his constitutional rights and caused him other damages.

       497.     As a proximate result of Defendants' unlawful conduct, Paul Ford suffered

actual physical and emotional injuries and death, and other damages and losses entitling

Plaintiffto compensatory damages in amounts to be determined at trial. These injuries include,

but are not limited to, loss of constitutional and federal rights, physical injuries, extraordinary

pain and suffering, and emotional distress.

       498.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.

       499.    In addition to compensatory, damages,Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard of the constitutional rights of Plaintiff.




                                                  73
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 74 of 77




         WHEREFORE, JERI FORD respectfully requests that this Court enter judgment

 against Defendants JOHN DOE XV and XVI, awarding compensatory damages, attorneys'

 fees, punitive damages; and for any further relief this Court deems just.

       Count 19: 42 U.S.C. 4 1983 — VIOLATION OF EIGHTH AMENDMENT
                         (Jeri Ford vs. Defendant Wexford)
       500.    Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

       501.    At all relevant times, Wexford administered, referred, and approved medical

care for inmates at the Kilby Correctional Facility.

       502.    At all relevant times, Wexford,as well as its agents and employees,acted under

color of state law and within the course and scope oftheir employment.

       503.    At all relevant times, Wexford had in effect official policies or longstanding

practices and customs that condoned and fostered the unconstitutional conduct of JOHN

DOES XV and XVI, and other agents and employees of Wexford and/or Kilby Correctional

Facility, including:

           a. Failing to identify prisoners, including Paul Ford, with serious mental-health
              needs and to classify their needs properly;
           b. Failing to provide individualized treatment plans to prisoners with serious
              mental-health needs, including Paul Ford;
           c. Failing to provide psychotherapy by qualified and properly supervised mental-
              health staff with adequate frequency and sound confidentiality to mentally ill
              inmates, including Paul Ford;
           d. Providing insufficient out-of-cell time and treatment to those who needed
              residential treatment, and failing to provide hospital-level care to those who
              needed it, including Paul Ford;
           e. Failing to identify suicide risks adequately and providing inadequate treatment
              and monitoring to inmates who were suicidal, engaging in self-harm, or
              otherwise undergoing a mental-health crisis, including Paul Ford;
           f. Placing seriously mentally ill prisoners, including Paul Ford, in segregation
              without extenuating circumstances and for prolonged periods oftime, placing
              prisoners with serious mental-health needs, including Paul Ford, in
              segregation without adequate consideration of the impact of segregation on
              mental health, and providing inadequate treatment and monitoring in
              segregation for mentally ill inrnates, including Paul Ford.

                                                74
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 75 of 77




        504.    JOHN DOES XV and XVI and other agents and employees of Wexford were

acting pursuant to these policies, practices, or customs.

        505.    Wexford failed to properly train or supervise its agents and employees,

including JOHN DOES XV and XVI, on the provision of needed psychological treatment to

detainees.

        506.    Defendant had actual and/or constructive Icnowledge of the deficient policies,

practices and customs alleged above. Despite having knowledge ofthe above, the Defendant

condoned, tolerated and through its own actions or inactions thereby ratified such policies.

        507.    As such, Wexford was deliberately indifferent and reckless with respect to the

potential violation of constitutional rights of detainees, including Paul Ford.

        508.    At all relevant times, Paul Ford had a right to be free from violations of his

constitutional rights.

        509.   The violation of Paul Ford's constitutional rights by JOHN DOES XV and

XVI was the plainly obvious consequences of Defendant Wexford's failures.

        510.   The acts or omissions of Defendant as described herein deprived Paul Ford of

his constitutional rights and caused him other damages.

        511.   As a proximate result of Defendant's unlawful conduct, Paul Ford suffered

actual physical and emotional injuries and death, and other damages and losses entitling

Plaintiffto compensatory damages in amounts to be determined at trial. These injuries include,

but are not limited to, loss ofconstitutional and federal rights, physical injuries, extraordinary

pain and suffering, and emotional distress.

       512.    Plaintiff is further entitled to attorneys' fees and costs pursuant to 42 U.S.C.

§1988, pre-judgment interest and costs as allowable by federal law.


                                                  75
     Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 76 of 77



        513.   In addition to compensatory, darnages, Plaintiffis entitled to punitive damages

against the Defendants, as their actions were taken maliciously, willfully and with a reckless

or wanton disregard ofthe constitutional rights ofPlaintiff.

        WHEREFORE, JERI FORD respectfully requests that this Court enter judgment

against Defendant Wexford, including awarding compensatory damages, attorneys' fees,

punitive damages, and for any further relief this Court deems just.

                             Count 20: Wrongful Death
(Jeri Ford vs. Defendants Dunn,Naglich, Bolling, John Doe VII-VIII and XV-XVI,and
                                     Wexford)
        514.   Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 289 above, as if fully restated herein.

        515.   At all times, Defendants had a duty to refrain from acts and omissions which

could cause the inmates of Kilby Correctional Facility unnecessary and unwarranted harm..

        516.   The acts or omissions of Defendants as described herein caused Paul Ford's

injuries, including his death.

        517.   As a proximate result of Defendants' unlawful conduct, Paul Ford suffered

actual physical and emotional injuries and death, and other damages and losses entitling

Plaintiffto compensatory damages in amounts to be determined at trial. These injuries include,

but are not limited to, physical injuries, extraordinary pain and suffering, and emotional

distress.

        WHEREFORE, JERI FORD respectfully requests that this Court enter judgment

against Defendants, including awarding compensatory damages, punitive damages, and for

any further relief this Court deems just.




                                               76
    Case 2:20-cv-00132-WKW-KFP Document 1 Filed 02/24/20 Page 77 of 77




Dated: February 24,2020     Respectfully Submitted,


                            Joseph itchell McGuire(ASB 8317-S69M)
                            McGUIRE & ASSOCIATES,LLC
                            31 Clayton Street
                            Montgomery, AL 36104
                            (334)517-1000 office
                            (334)517-1327 fax
                            jmcguire@mandabusinesslaw.com



                            Nicolette A. Ward (pro hac vice — to befiled)
                            nward@rblaw.net
                            Antonio Romanucci(pro hac vice — to befiled)
                            aromanucci@rblaw.net
                            ROMANUCCI & BLANDIN,LLC
                            321 North Clark Street, Suite 900
                            Chicago, Illinois 60654
                            (312)458-1000

                            Attorneysfor Plaintiffs
